Exhibit 10.3
 
LOAN AND SECURITY AGREEMENT
dated as of
June 30, 2011
among
TEMPUS ACQUISITION, LLC
The Lenders Party Hereto
GUGGENHEIM CORPORATE FUNDING, LLC,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

         
ARTICLE I Definitions
    1  
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    15  
SECTION 1.03. Terms Generally
    15  
SECTION 1.04. Accounting Terms; GAAP
    16  
SECTION 1.05. Status of Obligations
    16  
 
       
ARTICLE II The Credits
    17  
 
       
SECTION 2.01. Commitments
    17  
SECTION 2.02. Loans and Borrowings
    17  
SECTION 2.03. Requests for Borrowings
    17  
SECTION 2.04. Funding of Borrowings
    18  
SECTION 2.05. Termination and Reduction of Commitments
    18  
SECTION 2.06. Repayment of Loans; Evidence of Debt
    18  
SECTION 2.07. Prepayment of Loans
    19  
SECTION 2.08. Fees
    19  
SECTION 2.09. Interest
    20  
SECTION 2.10. Increased Costs
    20  
SECTION 2.11. Taxes
    21  
SECTION 2.12. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    24  
SECTION 2.13. Mitigation Obligations
    24  
SECTION 2.14. Defaulting Lenders
    25  
SECTION 2.15. Grant of Security Interest; Collateral
    25  
 
       
ARTICLE III Representations and Warranties
    25  
 
       
SECTION 3.01. Existence, Qualification and Power; Compliance with Laws
    25  
SECTION 3.02. Binding Effect
    26  
SECTION 3.03. Authorization; No Contravention
    26  
SECTION 3.04. Governmental Authorization; Other Consents
    26  
SECTION 3.05. Taxes
    26  
SECTION 3.06. No Default
    26  
SECTION 3.07. Financial Statements; No Material Adverse Effect
    26  
SECTION 3.08. Security Interest
    27  
SECTION 3.09. Ownership of Assets
    27  
SECTION 3.10. No Other Business
    27  
SECTION 3.11. Insurance
    27  
SECTION 3.12. Disclosure
    27  
SECTION 3.13. Subsidiaries; Equity Interests
    28  
SECTION 3.14. No Dividend Restrictions
    28  
SECTION 3.15. Litigation
    28  
SECTION 3.16. Solvency
    28  
SECTION 3.17. Margin Regulations; Investment Company Act; USA PATRIOT Act
    28  
SECTION 3.18. ERISA Compliance
    29  
SECTION 3.19. Environmental Compliance
    29  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

         
ARTICLE IV Conditions
    29  
 
       
SECTION 4.01. Effective Date
    29  
SECTION 4.02. Each Borrowing
    31  
 
       
ARTICLE V Affirmative Covenants
    31  
 
       
SECTION 5.01. Financial Statements
    31  
SECTION 5.02. Compliance Certificate
    33  
SECTION 5.03. Notices
    33  
SECTION 5.04. Compliance with Laws
    33  
SECTION 5.05. Preservation of Existence, Etc.
    33  
SECTION 5.06. Compliance with Environmental Laws
    34  
SECTION 5.07. Maintenance of Properties; Ownership of Subsidiaries
    34  
SECTION 5.08. Maintenance of Insurance
    34  
SECTION 5.09. Use of Proceeds
    34  
SECTION 5.10. Payment of Obligations
    35  
SECTION 5.11. Cooperation
    35  
SECTION 5.12. Books and Records
    35  
SECTION 5.13. Loan Documents; Material Documents
    35  
SECTION 5.14. Inspection Rights
    35  
SECTION 5.15. Reports Accurate
    36  
 
       
ARTICLE VI Negative Covenants
    36  
 
       
SECTION 6.01. Liens
    36  
SECTION 6.02. Dispositions
    37  
SECTION 6.03. Restricted Payments
    37  
SECTION 6.04. Investments
    38  
SECTION 6.05. Fundamental Changes
    38  
SECTION 6.06. Nature of Business
    38  
SECTION 6.07. Transactions with Affiliates
    39  
SECTION 6.08. Accounting Changes
    39  
SECTION 6.09. Restrictive Agreements
    39  
SECTION 6.10. Abandonment
    39  
SECTION 6.11. Preservation of Rights
    39  
SECTION 6.12. Deviation from Business Plan
    39  
 
       
ARTICLE VII Events of Default
    39  
 
       
ARTICLE VIII The Administrative Agent
    43  
 
       
ARTICLE IX Miscellaneous
    45  
 
       
SECTION 9.01. Notices
    45  
SECTION 9.02. Waivers; Amendments
    46  

iii



--------------------------------------------------------------------------------



 



         
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    47  
SECTION 9.04. Successors and Assigns
    48  
SECTION 9.05. Survival
    50  
SECTION 9.06. Counterparts; Integration; Effectiveness
    50  
SECTION 9.07. Severability
    50  
SECTION 9.08. Right of Setoff
    50  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    50  
SECTION 9.10. WAIVER OF JURY TRIAL
    51  
SECTION 9.11. Headings
    51  
SECTION 9.12. Confidentiality
    51  
SECTION 9.13. Intentionally Omitted
    52  
SECTION 9.14. USA PATRIOT Act
    52  
SECTION 9.15. Interest Rate Limitation
    52  
SECTION 9.16. No Advisory or Fiduciary Responsibility
    52  

SCHEDULES:
Schedule 2.01—Lenders; Commitment
Schedule 3.13 — Subsidiaries; Equity Interests
Schedule 3.14 — Dividend Restrictions
Schedule 6.01 — Liens
Schedule 6.02 — Dispositions
Schedule 6.04 — Investments
Schedule 6.09 — Restrictive Agreements
EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B-1 — Form of Revolving Loan Note
Exhibit B-2 — Form of Term Loan Note
Exhibit C-1 — Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)
Exhibit C-2 — Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)
Exhibit C-3 — Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)
Exhibit C-4 — Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)
Exhibit D — List of Closing Documents
Exhibit E — Material Contracts
Exhibit F — Statement of Cash Flows

 



--------------------------------------------------------------------------------



 



          LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of June 30,
2011 among TEMPUS ACQUISITION, LLC, the LENDERS from time to time party hereto,
GUGGENHEIM CORPORATE FUNDING, LLC, as Administrative Agent.
          The parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “Administration Fee” means a fee of $40,000 per annum, payable
quarterly in arrears.
          “Administrative Agent” means Guggenheim Corporate Funding, LLC, in its
capacity as administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, including,
with respect to any Lender, any Approved Fund related to such Lender.
          “Annual Projections” has the meaning assigned to such term in
Section 5.01(e).
          “Applicable Percentage” means, with respect to any Lender, (a) with
respect to Revolving Loans, the percentage equal to a fraction the numerator of
which is such Lender’s Revolving Commitment and the denominator of which is the
aggregate Revolving Commitments of all Revolving Lenders (or, if the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments); provided that in the case of Section 2.14 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Revolving Commitment
shall be disregarded in the calculation, (b) with respect to the Tranche A Term
Loans, a percentage equal to a fraction the numerator of which is such Lender’s
outstanding principal amount of the Tranche A Term Loans and the denominator of
which is the aggregate outstanding amount of the Tranche A Term Loans of all
Tranche A Term Lenders; provided that in the case of Section 2.14 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Tranche A Term Loan
Commitment shall be disregarded in the calculation and (c) with respect to the
Tranche B Term Loans, a percentage equal to a fraction the numerator of which is
such Lender’s outstanding principal amount of the Tranche B Term Loans and the
denominator of which is the aggregate outstanding amount of the Tranche B Term
Loans of all Tranche B Term Lenders; provided that in the case of Section 2.14
when a Defaulting Lender shall exist, any such Defaulting Lender’s Tranche B
Term Loan Commitment shall be disregarded in the calculation.
          “Applicable Rate” means 18%, of which (i) an amount equal to not less
than 10% per annum shall be payable in cash at the time specified herein and
(ii) the remaining accrued amount may be paid in cash or accrued and added to
the principal amount of the applicable Loan.

 



--------------------------------------------------------------------------------



 



          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          “Assignment and Assumption” means an assignment and assumption
agreement entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.
          “Authorized Officer” means the chief executive officer, president, any
Financial Officer or assistant treasurer or other similar officer of the
Borrower.
          “Available Revolving Commitment” means, at any time with respect to
any Lender, the Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.
          “Bankruptcy Event” means, with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means Tempus Acquisition, LLC, a Delaware limited liability
company.
          “Borrowing” means (a) Revolving Loans made, converted or continued on
the same date or (b) a Term Loan made on the Effective Date.
          “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City and Las Vegas, Nevada are
authorized or required by law to remain closed.
          “Business Plan” has the meaning assigned to such term in
Section 5.01(d).
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

2



--------------------------------------------------------------------------------



 



          “Change in Control” means the occurrence of any of the following
events:
          (i) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) and the
rules of the SEC thereunder, or any successor provisions of either of the
foregoing), becomes the “beneficial owners” (as used in Rules 13d-3 and 13d-5
under the Exchange Act, except that a person or group will be deemed to have
“beneficial ownership” of all shares that any such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of a majority of the total voting
power of the Voting Stock of the Borrower, whether as a result of the issuance
of securities of the Borrower, any merger, consolidation, liquidation or
dissolution of the Borrower or otherwise;
          (ii) the Disposition, directly or indirectly, of all or substantially
all the assets of the Borrower and its Subsidiaries, considered as a whole
(other than a Disposition of such assets as an entirety or virtually as an
entirety to a wholly-owned Subsidiary) to any Person shall have occurred, or the
Borrower merges, consolidates or amalgamates with or into any other person or
any other Person merges, consolidates or amalgamates with or into the Borrower,
in any such event pursuant to a transaction in which the outstanding Voting
Stock of the Borrower is reclassified into or exchanged for cash, securities or
other property, other than any such transaction where (a) the outstanding Voting
Stock of the Borrower is reclassified into or exchanged for other Voting Stock
of the Borrower or for Voting Stock of the surviving corporation and (b) the
holders of the Voting Stock of the Borrower immediately prior to such
transaction own, directly or indirectly, a majority of the Voting Stock of the
Borrower or the surviving corporation immediately after such transaction;
          (iii) the director or directors members of the Board of Directors of
the Borrower are terminated and not replaced by a director or directors
reasonably acceptable to the Administrative Agent within 30 days; or
          (iv) the Borrower’s shareholders shall have approved any plan of
liquidation or dissolution of the Borrower.
          “Change in Law” means (a) the adoption of any law, rule, regulation or
treaty after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender (or, for purposes of Section 2.10(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided however,
that notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Term Loans.
          “Code” means the Internal Revenue Code of 1986.
          “Collateral” has the meaning set forth in Section 2.15(a).
          “Commitment” means, with respect to each Lender, the sum of such
Lender’s Revolving Commitment and Term Loan Commitment. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.

3



--------------------------------------------------------------------------------



 



          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Exposure” means, as to any Lender at any time, the sum of
(a) such Lender’s Revolving Credit Exposure at such time, plus (b) an amount
equal to the aggregate principal amount of its Term Loans outstanding at such
time.
          “Credit Party” means the Administrative Agent or any other Lender.
          “Current Quarter” has the meaning assigned to such term in
Section 5.01(d).
          “Current Year” has the meaning assigned to such term in
Section 5.01(e).
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
          “Disposition” or “Dispose” means the sale, assignment, transfer or
other disposition (including any Sale and Leaseback Transaction and any
termination of business lines) of any property by the Borrower or any of its
Subsidiaries to any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, or any sale, assignment or transfer of
Equity Interests by such Person.
          “Dollars” or “$” refers to lawful money of the United States of
America.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

4



--------------------------------------------------------------------------------



 



          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any of the foregoing.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any reportable event, as defined in
Section 4043 of ERISA, or the regulations issued thereunder, with respect to a
Plan, that the Administrative Agent determines in good faith constitutes
(i) grounds for the termination of any Plan by the PBGC or the appointment of a
trustee to administer or liquidate any Plan, or (ii) a failure to make required
minimum contributions (other than an event for which the 30-day notice period is
waived) shall have occurred and be continuing; (b) the existence with respect to
any Plan of an “unpaid minimum required contribution” which means, with respect
to any plan year, any minimum required contribution under Section 430 of the
Code for the plan year which is not paid on or before the due date (as
determined under section 430(j)(1) of the Code) for the plan year; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

5



--------------------------------------------------------------------------------



 



          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excess Cash Flow” means, with respect to the Borrower as of the end
of any fiscal quarter, the amount of the Borrower’s gross income for such fiscal
quarter over the Permitted Expenses of the Borrower for such fiscal quarter.
          “Excluded Taxes” means, with respect to any payment made by the
Borrower under any Loan Document, any of the following Taxes imposed on or with
respect to a Recipient:
          (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located,
          (b) any branch profits Taxes imposed by the United States of America
or any similar Taxes imposed by any other jurisdiction in which the Borrower is
located, and
          (c) in the case of a Non U.S. Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.13(b)), any U.S. Federal
withholding Taxes resulting from any law in effect (including FATCA) on the date
such Non U.S. Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Non U.S. Lender’s failure to comply
with Section 2.11(f), except to the extent that such Non U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Taxes pursuant to Section 2.11(a).
          “Exit Fee” means (a) with respect to the Tranche A Term Loans, a fee
equal to the product of (i) the applicable Exit Fee Percentage and (ii) the
initial amount of the Tranche A Term Loans and (b) with respect to the Tranche B
Term Loans, a fee equal to the product of (i) the applicable Exit Fee Percentage
and (ii) the initial amount of the Tranche B Term Loans.
          “Exit Fee Percentage” means, with respect to the final payment in full
of principal made in connection with the Tranche A Term Loans or Tranche B Term
Loans, as applicable, a percentage determined in accordance with the following
table based on when such final payment in full of such Tranche A Term Loans or
Tranche B Term Loans are made:

          If such payment in full occurs prior     to the indicated anniversary
of the     Closing Date:   Exit Fee Percentage      
First
    2.5 %
Second
    5.0 %
Third
    7.5 %
Fourth or thereafter
    10.0 %

          “FATCA” means Sections 1471 through 1474 of the Code, as of the date
of this Agreement, and any regulations or official interpretations thereof.

6



--------------------------------------------------------------------------------



 



          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
(a) endorsements for collection or deposit in the ordinary course of business.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations of such Person as an account party in respect of letters of
credit and letters of guaranty only to the extent any draws under such letters
of credit or letters of guaranty shall not have been reimbursed, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (k) all obligations of such Person under Sale and Leaseback

7



--------------------------------------------------------------------------------



 



Transactions. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
          “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by the Borrower under any Loan
Document and (b) Other Taxes.
          “Intercompany Loans” means loans, advances or other extensions of
credit by the Borrower or any Subsidiary of the Borrower, to the Borrower or any
Subsidiary of the Borrower.
          “Interest Payment Date” means the last Business Day of each fiscal
quarter and the Revolving Maturity Date.
          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Equity Interests or debt or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other debt or Equity
Interest in, another Person, including any partnership or joint venture interest
in such other Person or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
          “IRS” means the United States Internal Revenue Service.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a Lender hereunder pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan Documents” means this Agreement, any promissory notes issued
pursuant to Section 2.06(e) of this Agreement, the Tempus Guaranty, each Pledge
Agreement and all other agreements, instruments, documents and certificates
identified in Section 4.01 executed and delivered to, or in favor of, the
Administrative Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of the Borrower, or any employee of the Borrower, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

8



--------------------------------------------------------------------------------



 



          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, condition (financial or otherwise) of the Borrower
and the Subsidiaries taken as a whole, (b) the validity or enforceability of
this Agreement or any and all other Loan Documents or the rights or remedies of
the Administrative Agent and the Lenders thereunder, (c) the ability of the
Borrower to perform any of its obligations under this Agreement or any Loan
Document, or (d) the rights or remedies of the Administrative Agent and the
Lenders under this Agreement or any Loan Document.
          “Material Communications” means, with respect to any Contractual
Obligation, any communication by the Borrower or any of its Subsidiaries with
any Governmental Authority or any party to such Contractual Obligation regarding
an event or circumstance that could reasonably be expected to result in a
Material Adverse Effect.
          “Material Contract” means the contracts set forth on Exhibit E.
          “Material Indebtedness” means Indebtedness (other than the Loans) of
the Borrower and its Subsidiaries, in an aggregate principal amount exceeding
$250,000, including, without limitation the Indebtedness incurred under the RFA
Facility and the Textron Facility.
          “Material Notices” means, with respect to (a) any material Contractual
Obligation, any notice sent or received by the Borrower or any of its
Subsidiaries regarding a material event or circumstance, including the
occurrence of any default under such Contractual Obligation or termination of
such Contractual Obligation and (b) with respect to any Contractual Obligation,
any other development that could reasonably be expected to result in a Material
Adverse Effect.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Participation Proceeds” means, with respect to any event, the
cash proceeds received in respect of the RFA Participation, including any cash
received in respect of any non-cash proceeds or collateral deficiency payments.
          “Non-U.S. Lender” means a Lender that is not a U.S. Person.
          “Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of the Borrower to
any of the Lenders, the Administrative Agent or any indemnified party,
individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or reimbursement or other obligations incurred or other instruments at any
time evidencing any thereof.
          “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Taxes

9



--------------------------------------------------------------------------------



 



(other than a connection arising from such Recipient having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, or engaged in any other
transaction pursuant to, any Loan Document, or sold or assigned an interest in
any Loan Document).
          “Other Taxes” means any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment under Section 2.13(b)).
          “Parent” means, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.
          “Participant” has the meaning assigned to such term in Section 9.04.
          “Participant Register” has the meaning assigned to such term in
Section 9.04(c).
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Expenses” means, for any period, (i) the costs and expenses
of the Borrower which are set forth in the Business Plan and related
consolidated detailed budget or, from and after the date of the initial delivery
of Annual Projections hereunder, in the most recent Annual Projections submitted
to the Administrative Agent pursuant to Section 5.01(e) and approved by the
Administrative Agent in its reasonable discretion and (ii) any other costs and
expenses incurred by the Borrower which are approved by the Administrative Agent
from time to time in writing (which writing may be in an e-mail). Permitted
Expenses may include, but not be limited to, (a) amounts due to affiliates of
the Borrower pursuant to the Transfer Pricing Agreement (including
sub-management and servicing fees, rental leasing fees, general; and
administrative allocations, etc.), (b) cost of timeshare sales, (c) general and
administrative costs, (d) inventory carry costs (i.e., maintenance fee expense),
(e) inventory recovery costs pursuant to the RFA Facility and the Textron
Facility, (f) debt service to RFA and Textron (principal and interest, including
minimum amortization payments), (g) income taxes, (h) capital expenditures,
(i) working capital requirements (such as utility deposits, prepaid assets,
i.e., Disney tickets, prepaid insurance, etc. (j) depreciation charges and
amortization of any portfolio premium or discount, and (k) opening balance
accrued liabilities.
          “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, a minimum credit
rating of A-2/P-2 or A-/A3 obtainable from S&P or from Moody’s, respectively;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed

10



--------------------------------------------------------------------------------



 



with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above; or
     (e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.
          “Permitted Securitization” Any of the following:
          (a) any secured lending facility approved by the Administrative Agent,
in its reasonable discretion, entered into by a Securitization Entity after the
Closing Date solely for the purpose of purchasing or financing assets of the
Borrower and/or its Subsidiaries, provided that (i) any Indebtedness incurred in
connection with such facility is non-recourse to the Borrower, its Subsidiaries
(other than such Securitization Entity) and their respective assets, (ii) such
Securitization Entity engages in no business and incurs no Indebtedness or other
liabilities or obligations other than those related to or incidental to such
facility, (iii) other than the initial Investment in such facility, neither the
Borrower nor any of its Subsidiaries (other than such Securitization Entity) is
required to make additional Investments in connection with such facility,
(iv) neither the Borrower nor any of its Subsidiaries (other than such
Securitization Entity) has any obligation to maintain such Securitization
Entity’s financial condition or cause such Securitization Entity to achieve
certain levels of operating results; or
          (b) any other lending facility or other financing approved by the
Administrative Agent, in its sole discretion.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Pledge Agreements” means each of (i) that certain Pledge Agreement
(as amended, restated, supplemented or otherwise modified) dated as of even date
herewith made by Tempus Holdings, LLC in favor of the Administrative Agent,
providing for a pledge of 100% of the membership interests in the Borrower and
(ii) that certain Pledge Agreement (as amended, restated, supplemented or
otherwise modified) dated as of even date herewith made by the Borrower in favor
of the Administrative Agent, providing for a pledge of 100% of the membership
interests in Mystic Dunes, LLC and “Pledge Agreement” shall mean either of such
agreements.
          “Prior Quarter” has the meaning assigned to such term in
Section 5.01(d).
          “Prior Year” has the meaning assigned to such term in Section 5.01(e).
          “Projections” means, collectively, the Quarterly Projections and
Annual Projections.

11



--------------------------------------------------------------------------------



 



          “Quarterly Projections” has the meaning assigned to such term in
Section 5.01(d).
          “Receivables” shall mean all accounts receivable (including, without
limitation, all rights to payment created by or arising from sales of goods,
leases of goods or the rendition of services rendered no matter how evidenced
whether or not earned by performance).
          “Recipient” means, as applicable, (a) the Administrative Agent or
(b) any Lender (and, in the case of a Lender that is classified as a partnership
for U.S. Federal tax purposes, a Person treated as the beneficial owner thereof
for U.S. Federal tax purposes).
          “Register” has the meaning assigned to such term in Section 9.04.
          “Regulatory Approval” means (a) any authorization, consent, approval,
license, lease, ruling, permit, tariff, rate, certification, waiver, exemption,
filing, variance, claim, order, judgment or decree of, by or with, (b) any
required notice to, (c) any declaration of or with or (d) any registration by or
with, any Governmental Authority.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means at any time, subject to Sections 2.14(b) and
9.02(f), Lenders having Credit Exposures and Available Revolving Commitments
representing more than 50% of the sum of the total Credit Exposures and
Available Revolving Commitments at such time.
          “Restricted Payment” means any payment to be made in respect of the
costs and expenses incurred by the Borrower.
          “Revolving Commitment” means, with respect to each Lender, the
commitment, if any, to make Revolving Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced or terminated from
time to time pursuant to Section 2.05, and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial aggregate amount of the Revolving Lenders’ Revolving Commitments is
$5,500,000.
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans at such time.
          “Revolving Lender” means, as of any date of determination, each Lender
that has a Revolving Commitment, or if the Revolving Commitments have terminated
or expired, a Lender with Revolving Credit Exposure.
          “Revolving Loan” means a Loan made pursuant to Section 2.01.
          “Revolving Maturity Date” means June 30, 2015.
          “RFA Facility” means that certain receivables finance loan made by
Resort Finance America, LLC to Mystic Dunes Receivables, LLC, a wholly-owned
indirect subsidiary of Borrower pursuant to that certain Loan and Security
Agreement dated as of June 30, 2011, among, inter alia, Resort Finance America,
LLC and Mystic Dunes Receivables, LLC.

12



--------------------------------------------------------------------------------



 



          “RFA Guaranty” means that certain Guaranty, dated as of June 30, 2011,
provided by the Borrower and Mystic Dunes, LLC for the benefit of Resort Finance
America, LLC and relating to the RFA Facility.
          “RFA Participation” means the Borrower’s ten percent (10%)
participation in the RFA Facility.
          “S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business.
          “Sale and Leaseback Transaction” means any sale or other transfer of
any property or asset by any Person with the intent to lease such property or
asset as lessee.
          “SEC” means the United States Securities and Exchange Commission.
          “Securitization Entity” means, as to the Borrower or any of its
Subsidiaries, any special purpose bankruptcy-remote corporation, partnership,
trust, limited liability company or other business entity that is formed by and
will remain wholly owned by the Borrower or any Subsidiary for the sole and
exclusive purpose of purchasing or financing assets of the Borrower and/or its
Subsidiaries pursuant to a Permitted Securitization.
          “Solvent” means, in reference to the Borrower, (a) the fair value of
the assets of the Borrower, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Borrower will be greater than the amount
that will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Borrower will be able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (d) the Borrower will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date. For purposes of this definition, each of the phrases “will
not have unreasonably small capital” and “able to pay its debts and liabilities,
subordinated, contingent or otherwise and other commitments as such debts and
other liabilities become absolute and matured” means that such Person will be
able to generate enough cash from operations, asset dispositions or refinancing,
or a combination thereof, to meet its obligations as they become due.
          “Subordinated Indebtedness” means any Indebtedness of the Borrower or
any Subsidiary the payment of which is subordinated to payment of the
obligations under the Loan Documents.
          “Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, Controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

13



--------------------------------------------------------------------------------



 



          “Subsidiary” means each of Mystic Dunes, LLC, Mystic Dunes
Receivables, LLC and Mystic Dunes Myrtle Beach, LLC.
          “Taxes” or “Tax” means any present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
          “Tempus Guaranty” means that certain secured Guaranty, dated as of
June 30, 2011, provided by Tempus Holdings, LLC for the benefit of the
Administrative Agent in respect of the obligations arising under this Agreement
and the other Loan Documents.
          “Term Lender” means, collectively, Tranche A Term Lenders and Tranche
B Term Lenders.
          “Term Loan Commitment” means, collectively, the Tranche A Term Loan
Commitment and the Tranche B Term Loan Commitment.
          “Term Loans” means, collectively, the Tranche A Term Loans and the
Tranche B Term Loans.
          “Textron Facility” means that certain inventory finance loan made by
Textron Financial Corporation to Mystic Dunes Myrtle Beach, LLC, a wholly owned
indirect subsidiary of Borrower pursuant to that certain Amended and Restated
Inventory Loan and Security Agreement dated as of June 30, 2011, among, inter
alia, Textron Financial Corporation and Mystic Dunes Myrtle Beach, LLC.
          “Tranche A Term Loan Commitment” means (a) as to any Tranche A Term
Lender, the aggregate commitment of such Tranche A Term Lender to make Tranche A
Term Loans as set forth on Schedule 2.01 or in the most recent Assignment
Agreement or other documentation contemplated hereby executed by such Tranche A
Term Lender and (b) as to all Tranche A Term Lenders, the aggregate commitment
of all Tranche A Term Lenders to make Tranche A Term Loans, which aggregate
commitment shall be $7,451,713.91 on the date of this Agreement. After advancing
the Tranche A Term Loan, each reference to a Tranche A Term Lender’s Tranche A
Term Loan Commitment shall refer to that Tranche A Term Lender’s Applicable
Percentage of the Tranche A Term Loans.
          “Tranche A Term Loan Maturity Date” means June 30, 2015.
          “Tranche A Term Loans” means the term loans made by the Tranche A Term
Lenders to the Borrower pursuant to Section 2.01.
          “Tranche A Term Lender” means, as of any date of determination, each
Lender that has a Tranche A Term Loan Commitment or that holds Tranche A Term
Loans.
          “Tranche B Term Loan Commitment” means (a) as to any Tranche B Term
Lender, the aggregate commitment of such Tranche B Term Lender to make Tranche B
Term Loans as set forth on Schedule 2.01 or in the most recent Assignment
Agreement or other documentation contemplated hereby executed by such Tranche B
Term Lender and (b) as to all Tranche B Term Lenders, the aggregate commitment
of all Tranche B Term Lenders to make Tranche B Term Loans, which aggregate
commitment shall be $28,148,457.26 on the date of this Agreement. After
advancing the Tranche B Term Loan, each reference to a Tranche B Term Lender’s
Tranche B Term Loan Commitment shall refer to that Tranche B Term Lender’s
Applicable Percentage of the Tranche B Term Loans.

14



--------------------------------------------------------------------------------



 



          “Tranche B Term Loan Maturity Date” means June 30, 2015.
          “Tranche B Term Loans” means the term loans made by the Tranche B Term
Lenders to the Borrower pursuant to Section 2.01.
          “Tranche B Term Lender” means, as of any date of determination, each
Lender that has a Tranche B Term Loan Commitment or that holds Tranche B Term
Loans.
          “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents, the borrowing of Loans
and other credit extensions, the use of the proceeds thereof.
          “U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
          “U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.11(f)(ii)(D)(2).
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the specified jurisdiction.
          “Unused Fee” shall mean, with respect to any Lender for any fiscal
quarter, a fee payable to such Lender in an amount equal to the product of
(a) 1.0% times (b) an amount equal to (i) such Lender’s weighted average
Revolving Commitment for such fiscal quarter minus (ii) the aggregate amount of
such Lender’s weighted average Revolving Credit Exposure for such fiscal
quarter.
          “Voting Stock” means, with respect to any Person, the Equity Interests
of any class or classes of such Person, the holders of which are ordinarily, in
the absence of contingencies, entitled to vote for corporate directors (or
persons performing similar functions) of such Person; provided, however, that
Voting Stock shall not include any preferred class of Equity Interests of any
person solely by reason of the right of such class to elect one or more members
of the Board of Directors (or similar governing body) of such Person unless such
class is generally entitled to vote on any matter submitted to the holders of
common classes of Equity Interests.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Withholding Agent” means the Borrower and the Administrative Agent.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall

15



--------------------------------------------------------------------------------



 



be construed as referring to such agreement, instrument or other document as
from time to time amended, restated, supplemented or otherwise modified (subject
to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
and (g) all actions by specified officers of a Person shall be deemed to be
taken by such specified officer solely in such specified officer’s capacity as
such officer.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose) (including, without limitation, any change in GAAP resulting
in any operating lease being reclassified as a capital lease), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards (“ASC”) 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under ASC
470-20-15 (previously referred to as Financial Accounting Standards Board Staff
Position APB 14-1) to value any such Indebtedness in a reduced or bifurcated
manner as described therein, and such Indebtedness shall at all times be valued
at the full stated principal amount thereof.
          SECTION 1.05. Status of Obligations. In the event that the Borrower
shall at any time issue or have outstanding any Subordinated Indebtedness, the
Borrower shall take all such actions as shall be necessary to cause the
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Administrative Agent and the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness. Notwithstanding the foregoing, the
Administrative Agent and each Lender acknowledge and agree that pursuant to
Section 2(e) of the

16



--------------------------------------------------------------------------------



 



RFA Guaranty, for so long as a payment default pursuant to Section 7.1(a) of the
Loan and Security Agreement evidencing the RFA Facility has occurred and is
continuing with respect to principal required to be paid pursuant to
Sections 2.6(d) or 2.6(e) of the Loan and Security Agreement (as in effect on
the date hereof), no payments may be made to Administrative Agent or any Lender
as may be required hereby.
ARTICLE II
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, (a) each Revolving Lender agrees to make Revolving Loans to the
Borrower in Dollars from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) the amount of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (ii) the sum of the total Revolving Credit Exposures exceeding the aggregate
Revolving Commitments, (b) each Tranche A Term Lender with a Tranche A Term Loan
Commitment agrees to make a Tranche A Term Loan to the Borrower in Dollars on
the Effective Date, in an amount equal to such Lender’s Tranche A Term Loan
Commitment by making immediately available funds available to the Borrower’s
designated account, not later than the time specified by the Administrative
Agent and (c) each Tranche B Term Lender with a Tranche B Term Loan Commitment
agrees to make a Tranche B Term Loan to the Borrower in Dollars on the Effective
Date, in an amount equal to such Lender’s Tranche B Term Loan Commitment by
making immediately available funds available to the Borrower’s designated
account, not later than the time specified by the Administrative Agent. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Revolving Loans. Amounts repaid or
prepaid in respect of Term Loans pursuant to Section 2.07 may not be reborrowed.
          SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as
part of a Borrowing consisting of Loans of the same Class made by the Lenders
ratably in accordance with their respective Commitments of the same Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. The Revolving Loans and
the Term Loans shall be repaid as set forth in Section 2.06.
          (b) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request or continue any Revolving Borrowing on
or after the end of the Availability Period.
          SECTION 2.03. Requests for Borrowings. To request a Borrowing of
Revolving Loans at any time following the Effective Date, the Borrower shall
notify the Administrative Agent of such request by telephone not later than
11:00 a.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
     (i) the aggregate amount of the requested Borrowing, which shall be in an
amount at least equal to $500,000 and an integral multiple of $100,000
thereafter;
     (ii) the date of such Borrowing, which shall be a Business Day; and

17



--------------------------------------------------------------------------------



 



     (iii) the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.04.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
          SECTION 2.04. Funding of Borrowings. On the Effective Date, and, with
respect to the Revolving Loans, on each date thereafter a Borrowing of a
Revolving Loan is to be made in accordance with this Agreement, each Lender
shall make each Loan to be made by it hereunder, ratably in accordance with its
Commitment, on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the account of the
Borrower most recently designated by it for such purpose by notice to the
Administrative Agent and each Lender in an amount equal to such Lender’s
Applicable Percentage; provided that Term Loans shall be made as provided in
Sections 2.01(b) and (c).
          SECTION 2.05. Termination and Reduction of Commitments. (a) Unless
previously terminated, (i) the Term Loan Commitment shall terminate at 5:00 p.m.
(New York City time) on the Effective Date and (ii) the Revolving Commitments
shall terminate on the Revolving Maturity Date.
          SECTION 2.06. Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay (i) to each Revolving Lender the then
unpaid principal amount of each Revolving Loan maintained by such Lender on the
Revolving Maturity Date, (ii) to each Tranche A Term Lender, the then unpaid
principal amount of each Tranche A Term Loan maintained by such Lender on the
Tranche A Term Loan Maturity Date and (iii) to each Tranche B Term Lender, the
then unpaid principal amount of each Tranche B Term Loan maintained by such
Lender on the Tranche B Term Loan Maturity Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder and the Class thereof,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note in substantially the form of Exhibit B-1 with respect to such
Lender’s Revolving Loans and in substantially the form of Exhibit B-2 with
respect to such Lender’s Term Loans. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more

18



--------------------------------------------------------------------------------



 



promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).
          SECTION 2.07. Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with the provisions of this
Section 2.07. The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.09 and the Exit Fee, if applicable.
          (b) In the event and on each occasion that any Net Participation
Proceeds are received by or on behalf of the Borrower or any of its
Subsidiaries, the Borrower shall, immediately after such Net Participation
Proceeds are received, prepay the outstanding principal balance of the Tranche A
Term Loan in an aggregate amount equal to 100% of such Net Participation
Proceeds.
          (c) In the event that the Borrower has any Excess Cash Flow as of the
end of any fiscal quarter, the Borrower shall, on the next Interest Payment
Date, prepay the outstanding principal balance of the Tranche B Term Loan in an
aggregate amount equal to 100% of such Excess Cash Flow.
          (d) If at any time the sum of the aggregate principal amount of all of
the Revolving Credit Exposures exceeds the aggregate Revolving Commitment, the
Borrower shall immediately repay Revolving Borrowings in an aggregate principal
amount sufficient to cause the aggregate principal amount of all Revolving
Credit Exposures to be less than or equal to the Commitment.
          SECTION 2.08. Fees. (a) The Borrower agrees, on the Effective Date to
pay to the Administrative Agent a closing fee, which shall equal the product of
(x) 2.00% and (y) the aggregate outstanding Commitments on such date.
          (b) On each Interest Payment Date, the Borrower will pay, for the
account of the Administrative Agent, the Administration Fee then accrued and
unpaid.
          (c) On each Interest Payment Date, the Borrower will pay, to the
Administrative Agent, for the benefit of each Lender having a Commitment to make
Revolving Loans, the Unused Fee then accrued and unpaid.
          (d) On each of the Tranche A Term Loan Maturity Date and the Tranche B
Term Loan Maturity Date, if not paid earlier in accordance herewith, the
Borrower will pay to the Administrative Agent, for the benefit of each Lender
then maintaining a Term Loan an amount equal to the Exit Fee applicable to the
Tranche A Term Loans or the Tranche B Term Loans, as applicable.
          (e) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent, for the benefit of the
applicable Lender or at such Lender’s direction. Fees paid shall not be
refundable under any circumstances.
          (f) On each Interest Payment Date occurring more than 60 days after
the Closing Date, if the covenant set forth in Section 5.01(j) shall not have
been satisfied on or prior to such Interest Payment

19



--------------------------------------------------------------------------------



 



Date, the Borrower will pay to the Administrative Agent, for the benefit of each
Lender, a fee equal to $20,000.
          SECTION 2.09. Interest. (a) The Loans shall bear interest at the
Applicable Rate; of which (i) an amount equal to not less than 10% per annum
shall be payable in cash on each Interest Payment Date and (ii) the remaining
accrued amount may be paid in cash or accrued and added to the principal amount
of the applicable Loan and paid as and when principal is due hereunder.
          (b) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to 2% plus the Applicable Rate (payable in cash).
          (c) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (b) of this Section shall be payable on demand and (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
a Revolving Loan prior to the end of the Availability Period), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.
          (d) All interest hereunder shall be computed on the basis of a year of
360 days, and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
          SECTION 2.10. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender; or
     (ii) subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, (B) Excluded Taxes and (C) Other Connection Taxes on gross or net income,
profits, or revenue (including value-added or similar Taxes));
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender or such other Recipient hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
          (b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

20



--------------------------------------------------------------------------------



 



          (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
          SECTION 2.11. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment
by the Borrower under any Loan Document shall be made without withholding for
any Taxes, unless such withholding is required by any law. If any Withholding
Agent determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Borrower shall be increased as necessary
so that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.
          (b) Payment of Other Taxes by the Borrower. The Borrower shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
          (c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Loan Document (including amounts paid or payable under
this Section 2.11(d)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.11(d) shall be paid within ten (10) days after the Recipient
delivers to the Borrower a certificate stating the amount of any Indemnified
Taxes so paid or payable by such Recipient and describing the basis of the
indemnity claim. Such certificate shall be conclusive of the amount so payable
absent manifest error. Such Recipient shall deliver a copy of such certificate
to the Administrative Agent.
          (e) Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so) attributable to such Lender
that are paid or payable by the Administrative Agent or the Borrower (as
applicable) in connection with any Loan Document and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this

21



--------------------------------------------------------------------------------



 



Section 2.11(e) shall be paid within ten (10) days after the Administrative
Agent delivers to the applicable Lender a certificate stating the amount of
Taxes so paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.
          (f) Status of Lenders. (i) Any Lender that is entitled to an exemption
from, or reduction of, any applicable withholding Tax with respect to any
payments under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to any withholding (including backup withholding) or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.11(f)(ii)
(A) through (E) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrower
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.11(f). If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within ten (10) days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
     (ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to the Borrower shall, if it is legally
eligible to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies reasonably requested by the Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:
     (A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;
     (B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
     (C) in the case of a Non-U.S. Lender for whom payments under any Loan
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;
     (D) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
and (2) a certificate substantially in the form of Exhibit C (a “U.S. Tax
Certificate”) to the effect

22



--------------------------------------------------------------------------------



 



that such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10 percent shareholder” of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;
     (E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or
     (F) any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
     (iii) If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.11(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
          (g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.11 (including
additional amounts paid pursuant to this Section 2.11), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.11(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.11(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.11(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

23



--------------------------------------------------------------------------------



 



          SECTION 2.12. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or of amounts payable under
Section 2.10 or 2.11, or otherwise) prior to 12:00 noon, New York City time on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent for the benefit of the
Persons entitled thereto. If any payment hereunder shall be due on a day that is
not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
          (b) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
          SECTION 2.13. Mitigation Obligations. If any Lender requests
compensation under Section 2.10, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.11, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.10 or 2.11, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

24



--------------------------------------------------------------------------------



 



          SECTION 2.14. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
for so long as such Lender is a Defaulting Lender, the Available Revolving
Commitment and Credit Exposure of such Defaulting Lender shall not be included
in determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided, that this Section 2.14 shall not apply to
the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of each Lender affected thereby.
          SECTION 2.15. Grant of Security Interest; Collateral.
          (a) To secure the payment and performance of all Obligations owing to
the Administrative Agent, the Revolving Lenders, the Tranche A Term Lenders and
the Tranche B Term Lenders, ratably, the Borrower hereby grants to the
Administrative Agent, for the benefit of itself and each Lender and Indemnitee,
a continuing security interest in and Lien upon, and pledges to the
Administrative Agent, all of its rights, title and interests in and to, all of
the Borrower’s interest in and to all of its now owned or hereafter acquired
property and assets, including all accounts, general intangibles, goods,
documents, securities, moneys, investment property, contract rights, chattel
paper, instruments, deposit accounts, certificates of deposit, adjustments of
deposits, letters of credit, letter of credit rights, advices of credit,
commercial tort claims, oil, gas and minerals and other property and interests
of the Borrower (whether real or personal and whether tangible or intangible now
existing or hereafter acquired) and any and all additions and accessions
thereto, and any and all replacements, products and proceeds (including
insurance proceeds) thereof (the “Collateral”).
          (b) The Borrower agrees that the Administrative Agent for the benefit
of the applicable Lenders is authorized to file or record financing statements
with respect to the Collateral in such form and in such offices as Lenders
reasonably determine appropriate to further evidence the perfection of the
security interests of Lenders under this Agreement and to use the collateral
description “all assets of the Debtor” in any such financing statements. The
parties intend this Agreement to be a “security agreement” within the meaning of
the applicable UCC.
          (c) Borrower shall promptly notify the Administrative Agent for the
benefit of the applicable Lenders of any commercial tort claims in which it has
an interest arising after the date of this Agreement and shall provide all
necessary information concerning each such Commercial Tort Claim, or upon any
and all commercial tort claims upon request by the Administrative Agent for the
benefit of the applicable Lenders, and make all necessary filings with respect
thereto to perfect Lenders’ security interest therein.
ARTICLE III
Representations and Warranties
          The Borrower represents and warrants to the Lenders, on the Effective
Day, each Interest Payment Date and each date on which a Borrowing occurs
hereunder, that:
          SECTION 3.01. Existence, Qualification and Power; Compliance with
Laws. The Borrower and each Subsidiary of the Borrower, (a) is a Person duly
organized or formed, validly existing and in good standing or subsisting under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own or lease its material assets and carry on its business and
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) is duly qualified

25



--------------------------------------------------------------------------------



 



and in good standing under the laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business as now conducted
requires such qualification, (d) is in compliance in all material respects with
all laws, orders, writs, injunctions and orders and (e) has all requisite
Regulatory Approvals to own its properties and operate its business as currently
conducted, in the case of the foregoing clauses (c) through (e), except for such
matters that could not reasonably be expected to result in a Material Adverse
Effect.
          SECTION 3.02. Binding Effect. This Agreement and each other Loan
Document has been duly executed and delivered by the Borrower. This Agreement
and each other Loan Document constitute the legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding of equity or at law.
          SECTION 3.03. Authorization; No Contravention. The execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
and the consummation of the transactions contemplated hereby and thereby, are
within the Borrower’s corporate power, have been duly authorized by all
necessary corporate action, and do not and will not (a) contravene the terms of
any of such the Borrower’s charter, by-laws or other organizational documents,
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 6.01), or require any
payment to be made under (i) any Contractual Obligation to which the Borrower or
any of its Subsidiaries is a party or affecting the Borrower or any of its
Subsidiaries or the properties of the Borrower or any of its Subsidiaries or
(ii) any material order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or any of its Subsidiaries
or any of their property is subject or (c) violate any applicable law, in the
case of the foregoing clause (c), except for such matters that could reasonably
be expected to result in a Material Adverse Effect.
          SECTION 3.04. Governmental Authorization; Other Consents. There are no
Regulatory Approvals and there is no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with any other Person
that is necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, the Borrower of this Agreement or any
other Loan Document and the consummation of the transactions contemplated hereby
and thereby, or (b) the ability of the Borrower to operate its businesses as
currently operated, except for the Regulatory Approvals and the other approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect.
          SECTION 3.05. Taxes. The Borrower and each of its Subsidiaries has
filed all tax returns and reports required to be filed, and have paid all
material Taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those (a) which are not yet due and payable or (b) which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP, and,
with respect to clause (b), have been disclosed to the Administrative Agent.
          SECTION 3.06. No Default. Neither the Borrower nor any Subsidiary is
in default under or with respect to, any Contractual Obligation, except for any
such default which could not reasonably be expected to result in a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.
          SECTION 3.07. Financial Statements; No Material Adverse Effect.
(a) The financial statements, if any, furnished from time to time pursuant to
Section 5.01 fairly present in all material

26



--------------------------------------------------------------------------------



 



respects the financial condition of the Borrower and its Subsidiaries as of the
dates thereof and their results of operations for the period covered thereby in
accordance with GAAP, consistently applied throughout the periods covered
thereby. As of the date of such financial statements, (i) there has been no
sale, transfer or other disposition by the Borrower or any of its Subsidiaries
of any material part of the business or property of the Borrower and its
Subsidiaries, taken as a whole, (ii) except for those transactions taking place
on the Effective Date, there has been no purchase or other acquisition by the
Borrower or any of its Subsidiaries of any business or property (including any
Equity Interests of any other Person) material in relation to the consolidated
financial condition of the Borrower and its consolidated Subsidiaries (taken as
a whole) and (iii) the Borrower and its Subsidiaries did not have any material
contingent liabilities, material liabilities for Taxes, material and unusual
forward or long-term commitments or material and unrealized or anticipated
losses from any unfavorable commitments, except in the case of (i), (ii) or
(iii), as referred to or reflected or provided for in such financial statements
or as arising solely from the execution and delivery of the Loan Documents, in
each case, which is not reflected in the foregoing financial statements or in
the notes thereto or has not otherwise been disclosed in writing to the Lenders
prior to the Effective Date.
          (b) Since May 6, 2011, there has been no event or circumstance, either
individually or in the aggregate, that has resulted in or could reasonably be
expected to result in a Material Adverse Effect.
          SECTION 3.08. Security Interest. The provisions of this Agreement are
effective to create in favor of the Administrative Agent, on behalf of the
applicable Lenders a legal, valid and enforceable first-priority lien on all
right, title and interest of Borrower in the Collateral. Except for filings
completed on or prior to the Effective Date and as contemplated hereby, no
filing or other action will be necessary to perfect or protect such liens.
          SECTION 3.09. Ownership of Assets. (a) The Borrower and each of its
Subsidiaries owns and (to the extent applicable) has good and marketable title
to its material properties and assets, in each case free and clear of all Liens
other than Liens permitted pursuant to Section 6.01 and (b) the Borrower and
each of its Subsidiaries has good and marketable title in fee simple to, or
valid leasehold interests in, or easements or other limited property interests
in, all material real property necessary in the ordinary conduct of its
business, free and clear of all Liens except for Liens permitted pursuant to
Section 6.01, and, in each case, subject to such exceptions, defects and
qualifications as do not (i) affect the value of any such properties of the
Borrower or such Subsidiary in any material respect or (ii) affect the use made
or proposed to be made of such properties by the Borrower or such Subsidiary in
any material respect.
          SECTION 3.10. No Other Business. Since the Effective Date, the
Borrower has not engaged in any business and has not incurred any liabilities
other than (a) directly relating to its direct or indirect ownership of the
Subsidiaries and (b) as otherwise not prohibited under the Loan Documents. From
and after the Effective Date, none of the Borrower of any of its Subsidiaries
have engaged in any business other than those carried on by the Borrower and its
Subsidiaries as of the Effective Date.
          SECTION 3.11. Insurance. All insurance required to be obtained by the
Borrower and the Subsidiaries of the Borrower pursuant to Section 5.08 has been
obtained and is in full force and effect, and all premiums then due and payable
on all such insurance have been paid.
          SECTION 3.12. Disclosure. No report, financial statement, certificate
or other written information furnished by or on behalf of the Borrower or any of
its Subsidiaries to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains any material
misstatement of fact or omits to

27



--------------------------------------------------------------------------------



 



state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that with respect to the Projections and any other projected financial
information, forecasts, estimates or forward looking information, the Borrower
represents only that such information and materials have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such forecasts, and no
representation or warranty is made as to the actual attainability of any such
Projections or forecasts.
          SECTION 3.13. Subsidiaries; Equity Interests. (a) As of Effective
Date, the Borrower has no other Subsidiaries other than those listed in
Schedule 3.13; and at all relevant times, all of the outstanding Equity
Interests owned by the Borrower in its Subsidiaries have been validly issued,
are fully paid and nonassessable, and all Equity Interests owned by the Borrower
in each of its Subsidiaries are owned free and clear of all Liens, except Liens
permitted by Section 6.01.
          (b) As of the Effective Date, Schedule 3.13 (i) sets forth the name
and jurisdiction of each such Subsidiary and (ii) sets forth the ownership
interest of the Borrower and any other Subsidiary in each such Subsidiary,
including the percentage of such ownership. The Borrower will provide the
Administrative Agent such information regarding any additional Subsidiaries
created or acquired following the Effective Date.
          SECTION 3.14. No Dividend Restrictions. Except as set forth in
Schedule 3.14 or as restricted by applicable law, any Governmental Authority or
this Agreement, there are no restrictions (contractual or regulatory) limiting
the ability of the Subsidiaries of the Borrower from making distributions,
dividends or other return on capital to the Borrower in an amount sufficient to
satisfy the Obligations under the Loan Documents.
          SECTION 3.15. Litigation. There are no actions, suits, proceedings,
disputes or known claims pending or, to the knowledge of the Borrower,
threatened in writing or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that either
individually or in the aggregate, would be expected to result in a Material
Adverse Effect.
          SECTION 3.16. Solvency. After giving effect to the transactions
contemplated by the Loan Documents, the Borrower, on a consolidated basis with
its Subsidiaries, is Solvent.
          SECTION 3.17. Margin Regulations; Investment Company Act; USA PATRIOT
Act.
          (a) The Borrower is not engaged nor will it engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation T, U and X issued by the Board),
or extending credit for the purpose of purchasing or carrying margin stock.
          (b) None of the Borrower or any Subsidiary is or, after giving effect
to the transactions contemplated hereby, will be an “investment company” as
defined in and subject to regulation under the Investment Company Act of 1940.
          (c) The making of the Loans and the use of the proceeds thereof shall
not violate the Trading With the Enemy Act, as amended, or any of the foreign
assets control regulations of the U.S. Treasury Department (31 C.F.R., Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto and each of the Borrower and the Subsidiaries is in compliance
with the U.S. Executive Order 13224 of September 24, 2001 Blocking Property and
Prohibiting Transactions With

28



--------------------------------------------------------------------------------



 



Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49,
079 (2001) (the “Anti-Terrorism Order”) and the provisions of Public Law 107-56
(the “USA PATRIOT Act”).
          SECTION 3.18. ERISA Compliance. (a) Except as could not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, each Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state laws.
          (b) No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
          SECTION 3.19. Environmental Compliance. Except as disclosed in writing
to the Administrative Agent, to the best of Borrower’s knowledge:
          (a) There are no claims, actions, suits, or proceedings in respect of
or affecting the Borrower or any of its Subsidiaries (or any of their respective
properties) alleging potential liability or responsibility for violation of, or
otherwise relating to, any Environmental Law that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
          (b) The properties owned, leased or operated by the Borrower or its
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute, or constituted a violation of, (ii) require remedial
action under, or (iii) could give rise to Environmental Liabilities, which
violations, remedial actions and liabilities, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.
          (c) None of the Borrower or any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law except for such investigation or assessment or remedial or
response action that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          (d) All Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by the Borrower or any of its Subsidiaries have been disposed of in
a manner not reasonably expected to result, individually or in the aggregate, in
a Material Adverse Effect.
          (e) Except as could not reasonably be expected to result, individually
or in the aggregate, in a Material Adverse Effect, none of the Borrower or any
of its Subsidiaries has contractually assumed any Environmental Liability.
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

29



--------------------------------------------------------------------------------



 



     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
     (b) The Administrative Agent shall have received a favorable written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Katten Muchin Rosenman LLC, counsel for the Borrower, in form
and substance reasonably acceptable to the Administrative Agent, and covering
such other matters relating to the Borrower, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinions.
     (c) The Lenders shall have received satisfactory documentation of
(i) financial statement projections through and including the Borrower’s 2015
fiscal year, together with such information as the Administrative Agent and the
Lenders shall reasonably request (including, without limitation, a detailed
description of the assumptions used in preparing such projections), (ii) all
receivables pool data requested by the Administrative Agent, (iii) Projections
described in Section 5.01(c) for the next fiscal quarter, (iv) projected HOA
payments and expenses for 2012 and (v) inventory balance.
     (d) The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit D and (ii) to the
extent requested by any of the Lenders, all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.
     (e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
     (f) The Administrative Agent shall have received evidence satisfactory to
it that any credit facility currently in effect for the Borrower shall have been
terminated and cancelled and all indebtedness thereunder shall have been fully
repaid (or shall be simultaneously repaid with the initial Loans) and any and
all liens thereunder shall have been (or shall be simultaneously) terminated and
released.
     (g) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary or,
in the discretion of the Administrative Agent, advisable in connection with the
Transactions and the continuing operations of the Borrower and its Subsidiaries
have been obtained and are in full force and effect.
     (h) The Administrative Agent and the Lenders shall have received all fees
and other amounts due and payable on or prior to the Effective Date, including,
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

30



--------------------------------------------------------------------------------



 



The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
          SECTION 4.02. Each Borrowing. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, is subject to the satisfaction of the
following conditions:
     (a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing (or
to the extent that such representations and warranties specifically refer to an
earlier date, as of such earlier date).
     (b) At the time of and immediately after giving effect to such Borrowing,
no Default or Event of Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
ARTICLE V
Affirmative Covenants
          Until the Revolving Commitments have expired or been terminated and
the principal of and interest on each Loan and all fees payable hereunder shall
have been paid in full, the Borrower covenants and agrees with the Lenders that:
          SECTION 5.01. Financial Statements. The Borrower will deliver to the
Administrative Agent and each Lender:
          (a) as soon as available, but in any event within one hundred twenty
(120) days after the end of each fiscal year of the Borrower, from and after the
Effective Date, a consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion by BDO
Seidman (or any other independent registered public accounting firm acceptable
to the Administrative Agent in its reasonable discretion), which report and
opinion shall be prepared in accordance with GAAP, shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit and shall state that said consolidated
financial statements fairly present the consolidated financial condition and
results of operations of the Borrower and its consolidated Subsidiaries as at
the end of, and for, such fiscal year in accordance with GAAP;
          (b) as soon as available, but in any event within sixty (60) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of the Borrower, from and after the Effective Date, an unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
each such fiscal quarter, and the related (i) unaudited consolidated statements
of income or operations and stockholders’ equity for such fiscal quarter and for
the portion of the fiscal year then ended and (ii) unaudited consolidated
statements of cash flows for the portion of the fiscal year then ended and a
business breakout consistent with the Borrower’s past practice, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding

31



--------------------------------------------------------------------------------



 



portion of the previous fiscal year, all in reasonable detail and certified by a
Financial Officer of the Borrower as fairly presenting in all material respects
the financial condition, results of operations, stockholders’ equity and cash
flows of the Borrower and its consolidated Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
          (c) as soon as available, but in any event within forty-five (45) days
after the end of each calendar month, the Borrower will provide to the
Administrative Agent, a monthly financial statement, setting forth in
comparative form the figures for the corresponding month of the previous fiscal
year and the corresponding portion of the previous fiscal year;
          (d) within thirty (30) days following the Closing Date, a schedule
setting forth the projected business and operating expenses and working capital
requirements of the Borrower and its Subsidiaries and a comprehensive business
plan of the Borrower (the “Business Plan”), together with a detailed
consolidated budget by fiscal quarter for fiscal year 2011, which schedule of
business and operating expenses, Business Plan and detailed consolidated budget
shall be accompanied by a certificate of a Financial Officer of the Borrower
stating that such schedule, Business Plan and budget have been prepared in good
faith;
          (e) as soon as available, and in any event no later than thirty
(30) days after the end of each fiscal year of the Borrower (the “Prior Year”)
from and after the Effective Date, a detailed consolidated budget by fiscal
quarter for the current fiscal year (the “Current Year”) (which may be updated
as required and including a summary of the material underlying assumptions
applicable thereto) (collectively, the “Annual Projections”), which Annual
Projections shall in each case be accompanied by (i) a certificate of a
Financial Officer of the Borrower stating that such Annual Projections have been
prepared in good faith and are based on estimates, information and assumptions
believed to be reasonable at the time of preparation of the Annual Projections;
          (f) within three (3) Business Days following the reasonable request of
the Administrative Agent, and in any event on the last Business Day of each
calendar month, a report summarizing such individual resort performance metrics
(initially, this report shall include the “Daily Sales Tracker” information) as
may from time to time be agreed upon by the Borrower and the Administrative
Agent;
          (g) promptly after the same becomes publicly available, copies, if
any, of all registration statements, regular periodic reports and press releases
filed by the Borrower or any Subsidiary with the SEC, or any Governmental
Authority succeeding to any or all of the functions of the SEC, or with any
national securities exchange;
          (h) promptly following delivery thereof, copies of all servicing or
other periodic reports and notices delivered by the Borrower or any Subsidiary
to Resort Finance America, LLC or other secured party in connection with the RFA
Facility;
          (i) as soon as available, but in any event within forty-five (45) days
after the end of each fiscal year, the Borrower will provide to the
Administrative Agent, a statement of cash flows in substantially the form
attached hereto as Exhibit F;
          (j) within sixty (60) days following the Closing Date, an agreement,
in form and substance satisfactory to the Administrative Agent, by and among the
Borrower, its relevant Affiliates and the Administrative Agent setting forth an
agreement between such parties with regard to the methodology for tracking and
approving for each fiscal year the cash flows set forth on Exhibit F;

32



--------------------------------------------------------------------------------



 



          (k) such other information regarding the Borrower and its Subsidiaries
as the Administrative Agent or any Lender may reasonably request for the
Administrative Agent or such Lender to carry out and be satisfied with the “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the USA PATRIOT Act or other checks required to be carried
out by local regulatory authorities; and
          (l) such other information regarding the Borrower and its Subsidiaries
as the Administrative Agent may reasonably request.
          SECTION 5.02. Compliance Certificate. The Borrower will deliver to the
Administrative Agent and each Lender, (a) concurrently with any delivery of
financial statements under Section 5.01(a) or Section 5.01(b), a certificate of
a Financial Officer of the Borrower (i) certifying as to whether a Default or
Event of Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.11, and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 5.01(a), and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, and (b) concurrently with any delivery of financial statements
under Section 5.01(a), a certificate of the accounting firm that reported on
such financial statements stating whether they obtained knowledge during the
course of their examination of such financial statements of any Default under
Section 6.11 (which certificate may be limited to the extent required by
accounting rules or guidelines and in any event shall be limited to Defaults
insofar as they may relate to accounting matters).
          SECTION 5.03. Notices. Promptly, but in any event within five
(5) Business Days, after an Authorized Officer of the Borrower has obtained
knowledge thereof, the Borrower shall notify or deliver to (unless prohibited by
applicable law in the case of clauses (a) through (d)) the Administrative Agent
and each Lender:
          (a) copies of any written notice received by the Borrower regarding
any actual or threatened dispute, litigation, investigation, proceeding or
suspension with respect to the Borrower or any of its Subsidiaries by or before
any court or any Governmental Authority which could reasonably be expected to
result in a Material Adverse Effect;
          (b) copies of all Material Notices and Material Communications
received by the Borrower or any of its Subsidiaries in connection with any
Contractual Obligation;
          (c) details of any proposed transfer of any Equity Interests of the
Borrower or any of its Subsidiaries (excluding transfers of Equity Interests of
any wholly-owned Subsidiary of the Borrower transferred to the Borrower or to
another wholly-owned Subsidiary of the Borrower);
          (d) details of any other events or circumstances that results in or
could reasonably be expected to result in a Material Adverse Effect; and
          (e) of any Default or Event of Default.
Each notice pursuant to this Section shall be accompanied by a written statement
of a Financial Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 5.03 and (y) setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

33



--------------------------------------------------------------------------------



 



          SECTION 5.04. Compliance with Laws.
          (a) The Borrower will, and will cause each of its Subsidiaries to,
comply with all applicable laws, including, without limitation, ERISA and all
other employee benefit laws and shall from time to time obtain and renew, and
shall comply with, each Regulatory Approval as is or in the future shall be
necessary for the operation of its business under applicable Laws (except any
such applicable laws and Regulatory Approvals the non-compliance with which
could not reasonably be expected to result in a Material Adverse Effect).
          (b) The Borrower and each Subsidiary of the Borrower shall not
petition, request or take any legal or administrative action that seeks to
amend, supplement or modify any Regulatory Approval in any material respect
unless such amendment, supplement or modification could not reasonably be
expected to result in a Material Adverse Effect. The Borrower shall promptly
upon receipt by it or any of its Subsidiaries or upon publication furnish to the
Administrative Agent and each Lender a copy (certified by an Authorized Officer
of the Borrower) of each amendment, supplement or modification to any such
Regulatory Approval.
          SECTION 5.05. Preservation of Existence, Etc. The Borrower will, and
will cause each of its Subsidiaries to:
          (a) preserve, renew and maintain in full force and effect its legal
existence under the laws of the jurisdiction of its organization; and
          (b) take all reasonable action to maintain all rights, privileges
(including its good standing), permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except such rights, privileges,
permits, licenses or franchise which, if not maintained, could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 5.06. Compliance with Environmental Laws. The Borrower will,
and will cause each of its Subsidiaries to, except to the extent that the
failure to do so could not reasonably be expected to result in, individually or
in the aggregate, a Material Adverse Effect, (a) comply, and take all reasonable
actions to cause all lessees and other Persons operating or occupying its
properties to comply with all applicable Environmental Laws and Environmental
Permits, (b) obtain and renew all Environmental Permits necessary for its
operations and properties; and (c) in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.
          SECTION 5.07. Maintenance of Properties; Ownership of Subsidiaries.
          (a) Except to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, the Borrower
will, and will cause its Subsidiaries to, (i) maintain, preserve and protect all
of its properties and equipment material in the operation of its business in
good working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted and all in accordance with established
practices of the Borrower, and (ii) make all necessary renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof or
thereto in accordance with prudent industry practice, and
          (b) Subject to Section 6.02, the Borrower shall at all times from and
after the Effective Date own, directly or indirectly, 100% of the Equity
Interests of the Subsidiaries.

34



--------------------------------------------------------------------------------



 



          SECTION 5.08. Maintenance of Insurance. The Borrower will, and will
cause each of its Subsidiaries to, maintain with financially sound and reputable
insurance companies insurance in such amounts and against such risks as are
usually carried by companies engaged in similar business and as are consistent
with the prudent operation of its business.
          SECTION 5.09. Use of Proceeds. The Borrower will use the proceeds of
the Loans (a) with respect to the Tranche A Term Loan, to finance the Borrower’s
purchase of the RFA Participation pursuant to that certain Participation
Agreement dated as of June 30, 2011 between the Borrower and RFA (as the same
may be amended, restated, supplemented or otherwise modified from time to time);
(b) with respect to the Tranche B Term Loans and the initial Revolving
Borrowing, for the purposes set forth in the most recent “sources and uses”
statement provided by the Borrower to the Administrative Agent and approved by
the Administrative Agent; and (c) with respect to any other Revolving
Borrowings, to make intercompany loans to finance working capital needs of the
Borrower’s Subsidiaries.
          SECTION 5.10. Payment of Obligations. The Borrower will, and will
cause each of its Subsidiaries to, pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of Taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
          SECTION 5.11. Cooperation. The Borrower will perform such acts as are
reasonably requested by the Administrative Agent to carry out the intent of, and
transactions contemplated by, this Agreement and the other Loan Documents.
          SECTION 5.12. Books and Records. The Borrower will, and will cause
each of its Subsidiaries to, maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
transactions and matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be.
          SECTION 5.13. Loan Documents; Material Documents. The Borrower will,
and will cause its Subsidiaries to:
          (a) Perform and observe all of its covenants and obligations pursuant
to any Contractual Obligation to which it is a party or pursuant to which it has
any obligations, except to the extent that the failure to so perform or observe
could not reasonably be expected to result in a Material Adverse Effect;
          (b) Take all reasonable and necessary action to prevent the
termination or cancellation of any Loan Document or other Contractual Obligation
in accordance with the terms of such Loan Document or other Contractual
Obligation or otherwise (except for the expiration of any Loan Document or other
Contractual Obligation in accordance with its terms and not as a result of a
breach or default thereunder), except to the extent, in the case of any
Contractual Obligation, that the failure to take such action could not
reasonably be expected to result in a Material Adverse Effect; and
          (c) enforce against the relevant party to such Loan Document or other
Contractual Obligation such covenants of such Loan Document or other Contractual
Obligation in accordance with its terms, except, in the case of any Contractual
Obligation, to the extent that the failure to so enforce could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 5.14. Inspection Rights. At any reasonable time and from time
to time upon reasonable notice, the Borrower will, at its own expense, permit or
arrange for the Administrative Agent

35



--------------------------------------------------------------------------------



 



(together with, from and after the occurrence and during the continuation of an
Event of Default, any Lender who wishes to participate) and their respective
agents and representatives to examine and make copies of and abstracts from the
records and books of account of, and the properties of, the Borrower and each of
its Subsidiaries, and to discuss the affairs, finances and accounts of the
Borrower and its Subsidiaries with the Borrower and its Subsidiaries and their
respective officers, directors and accountants.
          SECTION 5.15. Reports Accurate. All Projections (if prepared by the
Borrower, or to the extent that information contained therein is supplied by the
Borrower), information, exhibits, financial statements, documents, books,
records or reports furnished or to be furnished by the Borrower to the
Administrative Agent or a Lender in connection with this Agreement are true,
complete and accurate in all material respects.
ARTICLE VI
Negative Covenants
          Until the Revolving Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full, the Borrower covenants and agrees with the Lenders that:
          SECTION 6.01. Liens. The Borrower will not, and will not permit any
Subsidiary to create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
          (a) Liens pursuant to any Loan Document;
          (b) Liens on the Borrower’s property or other assets existing on the
Effective Date and listed on Schedule 6.01 and any extension, renewal or
replacement of the obligations secured thereby, but only to the extent such
extension, renewal or replacement does not increase the outstanding principal
amount thereof;
          (c) Liens for Taxes, assessments or governmental charges which are not
yet due and payable or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
          (d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not yet due and payable or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;
          (e) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation;
          (f) easements, rights-of-way, restrictions, encroachments, protrusions
and other similar encumbrances and minor title defects affecting real property
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of the Borrower or any of its Subsidiaries;

36



--------------------------------------------------------------------------------



 



          (g) Liens arising in the ordinary course of business from netting
services, overdraft protection and otherwise in connection with deposit,
securities and commodities accounts;
          (h) Liens securing judgments that do not involve any risk of
forfeiture of any assets of any of the Subsidiaries or any Loan Document that do
not exceed $50,000 in the aggregate and that within ten (10) days are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP for the payment of money not
constituting an Event of Default under Article VII(g) or (h);
          (i) Liens for purchase money security interests which are secured
solely by the assets acquired, up to $50,000 at any time outstanding;
          (j) zoning, building and other generally applicable land use
restrictions, which, in the aggregate, do not in any case materially interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;
          (k) Liens that have been placed by a third party on the fee title of
leased real property or property over which the Borrower or any of its
Subsidiaries has easement rights, and subordination or similar agreements
relating thereto;
          (l) Liens securing Indebtedness incurred pursuant to any Permitted
Securitization; and
          (m) Liens securing Indebtedness or other obligations in an aggregate
amount not exceeding $25,000 at any time outstanding.
          SECTION 6.02. Dispositions. The Borrower will not, and will not permit
any Subsidiary to, make any Disposition or enter into any agreement to make any
Disposition, except:
          (a) Dispositions in the ordinary course of business (including
Dispositions of obsolete or worn-out property or non-core real estate no longer
required or useful in the business or operations of the Borrower or any of its
Subsidiaries);
          (b) Dispositions of assets and businesses set forth on Schedule 6.02;
          (c) Dispositions of Permitted Investments; and
          (d) other Dispositions, in one transaction or a series of related
transactions, with the approval of the Administrative Agent.
          SECTION 6.03. Restricted Payments. The Borrower may not declare or pay
or make, directly or indirectly, any Restricted Payment; except for the payment
of:
          (a) Permitted Expenses; and

37



--------------------------------------------------------------------------------



 



          (b) other Restricted Payments with the consent of the Administrative
Agent.
          SECTION 6.04. Investments. The Borrower will not and will not permit
any of its Subsidiaries to, make or hold any Investments, except:
          (a) Permitted Investments;
          (b) Intercompany Loans existing on the Closing Date;
          (c) the RFA Guaranty; provided, that the Indebtedness arising under
the RFA Guaranty shall be unsecured;
          (d) Investments in Equity Interests of the Borrower’s Subsidiaries,
which Subsidiaries (i) are in existence on the date hereof or (ii) with the
consent of the Administrative Agent, are wholly-owned Subsidiaries formed after
the Effective Date;
          (e) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and supplies, in each case in the ordinary course of business;
          (f) extensions of trade credit in the ordinary course of business;
          (g) Investments existing on the date hereof and identified on
Schedule 6.04;
          (h) guaranties in connection with the Textron Facility; provided, that
the Indebtedness arising under any such guaranties shall be unsecured;
          (i) guaranties or limited undertakings in connection with conduit,
securitization or other receivables financings, including, inter alia, Permitted
Securitizations; provided, that the Indebtedness arising under any such
guaranties or limited undertakings shall be unsecured; and
          (j) in addition to Investments permitted by clauses (a) through (i)
above, additional Investments with the consent of the Administrative Agent.
          SECTION 6.05. Fundamental Changes. The Borrower will not, without the
consent of the Administrative Agent, merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person.
          SECTION 6.06. Nature of Business. The Borrower will not, and will not
permit its Subsidiaries to:
          (a) engage in any line of business substantially different from those
lines of business conducted by the Borrower and its Subsidiaries on the
Effective Date or any business reasonably related or ancillary thereto;
          (b) in the case of the Borrower, from and after the Effective Date,
conduct, transact or otherwise engage in any business or operations other than
those reasonably related to (i) its ownership of the Equity Interests of the
Subsidiaries, (ii) the maintenance of its legal existence, (iii) the performance
of this Agreement and the other Loan Documents, and (iv) any transaction that
the Borrower is not prohibited from undertaking this Agreement; or
          (c) terminate or amend, waive, modify or supplement any of the
provisions of its charter, by-laws or other organizational documents or consent
to any such termination, amendment, waiver, modification or supplement, unless
any of the foregoing actions could not reasonably be expected to result in a
Material Adverse Effect.

38



--------------------------------------------------------------------------------



 



          SECTION 6.07. Transactions with Affiliates. The Borrower will not,
without the consent of the Administrative Agent, enter into any transaction of
any kind with any Affiliate, whether or not in the ordinary course of business,
other than (i) on terms substantially as favorable to the Borrower as would be
obtainable by the Borrower at the time in a comparable arm’s-length transaction
with a Person other than an Affiliate and (ii) as approved or required by any
Governmental Authority or as required by applicable law.
          SECTION 6.08. Accounting Changes. The Borrower will not make any
change in its fiscal year except to the extent required by applicable law and/or
GAAP. In such event, the Borrower may, upon written notice to the Administrative
Agent, change its fiscal year to any other fiscal year reasonably acceptable to
the Administrative Agent, in which case, the Borrower and the Administrative
Agent will, and are hereby authorized by the Lenders to, make any adjustments to
this Agreement that are necessary to reflect such change in fiscal year arising
as a result of such change in applicable law.
          SECTION 6.09. Restrictive Agreements. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, or
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or permit to exist any Lien upon any of its material
property or assets (except as permitted under Section 6.01), or (b) the ability
of any wholly-owned Subsidiary to pay dividends or other distributions with
respect to, or to return capital in respect of its common equity interests or to
make or repay loans or advances to the Borrower or any other Subsidiary;
provided that the foregoing shall not apply to (i) prohibitions, restrictions
and conditions imposed by applicable law, any Governmental Authority or this
Agreement, or (ii) prohibitions, restrictions or conditions identified on
Schedule 6.08.
          SECTION 6.10. Abandonment. The Borrower will not, and will not permit
any Subsidiary to, without the consent of the Administrative Agent, abandon any
of its businesses.
          SECTION 6.11. Preservation of Rights. The Borrower will not, and will
not permit any Subsidiary to, without the consent of the Administrative Agent,
assign, cancel, terminate, waive any material default under, material breach of
or material right under, or materially amend, supplement or modify or give any
material consent under (including any consent or assignment of), any Loan
Document or Contractual Obligation.
          SECTION 6.12. Deviation from Business Plan. The Borrower will not and
will not permit any Subsidiary, without the consent of the Administrative Agent,
to deviate in any material fashion from the Business Plan and related
consolidated budget, as supplemented from time to time by the then current
Annual Projections.
ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;

39



--------------------------------------------------------------------------------



 



          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
          (d) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.03, 5.05 or 5.09 or in Article VI;
          (e) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article) or any other Loan Document, and such
failure shall continue unremedied for a period of sixty (60) days after the
earlier of (i) the Borrower obtaining knowledge thereof and (b) notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);
          (f) the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest) in respect of any Material Indebtedness, when
and as the same shall become due and payable, and the effect of such failure is
to cause a Material Adverse Effect;
          (g) (i) any event or condition occurs that results in any Material
Indebtedness (other than the Indebtedness incurred in connection with the RFA
Facility) becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, and the effect of such event or condition is to cause a Material
Adverse Effect or (ii) any event or condition occurs that results in the
Material Indebtedness incurred in connection with the RFA Facility becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of such
Material Indebtedness or any trustee or agent on its or their behalf to cause
such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the permitted voluntary sale or transfer of the
property or assets securing such Indebtedness;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;
          (i) the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described

40



--------------------------------------------------------------------------------



 



in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
          (j) (i) the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Borrower and
its Subsidiaries, taken as a whole, and is not released, vacated or fully bonded
within sixty (60) days after its issue or levy;
          (k) one or more judgments for the payment of money in an aggregate
amount in excess of $250,000 shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of sixty (60) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Subsidiary to enforce
any such judgment;
          (l) this Agreement, for any reason, ceases to create a valid and
perfected first priority lien on or in the Collateral or other collateral
relating thereto as described in the Loan Documents, or Borrower so states in
writing;
          (m) a Change in Control shall occur;
          (n) the occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided; or
          (o) any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or the
Borrower or any Subsidiary shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms);
          (p) at any time, any financial statements to be delivered pursuant to
Section 5.01 shall be qualified by the auditors and such qualification could
reasonably be expected to result in a Material Adverse Effect;
          (q) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
or
          (r) the termination, transfer, revocation or modification of any
Material Contracts or leases to which the Borrower or any Subsidiary is a party,
the result of which could reasonably be expected to result in a Material Adverse
Effect and such termination, transfer, revocation or modification remains in
effect for a period of more than sixty (60) days after the occurrence thereof.
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and

41



--------------------------------------------------------------------------------



 



thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other Obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations accrued hereunder and under the other
Loan Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, protect and enforce its rights and remedies under the Loan
Documents and foreclose or otherwise realize upon its security for the
performance of the obligations arising under the Loan Documents, or exercise any
other rights and remedies available to it at law, in equity or by statute.
The Administrative Agent, on behalf of itself and the Lenders, shall have all of
the rights and remedies of a secured party under the Uniform Commercial Code of
the State of New York and all other rights and remedies accorded to a secured
party at equity or law. The Borrower, for itself and for all who may claim
through or under them, hereby expressly waives and releases all right to have
the Collateral, or any part of the Collateral, marshaled on any foreclosure,
sale or other enforcement of the Administrative Agent’s rights and remedies.
In addition to the acceleration provisions set forth above, upon the occurrence
and continuation of an Event of Default, the Administrative Agent shall have the
right to exercise any and all rights, options and remedies provided for in the
Loan Documents, under the UCC, the Bankruptcy Code or at law or in equity,
including, without limitation, the right to (i) apply any property of Borrower
held by the Administrative Agent or the Lenders to reduce the Obligations,
(ii) foreclose the Liens created hereunder, (iii) realize upon, take possession
of and/or sell any Collateral or securities pledged with or without judicial
process, (iv) exercise all rights and powers with respect to the Collateral as
Borrower might exercise, (v) collect and send notices regarding the Collateral,
with or without judicial process, (vi) by its own means or with judicial
assistance, enter any premises at which Collateral and/or pledged securities are
located, or render any of the foregoing unusable or dispose of the Collateral
and/or pledged securities on such premises without any liability for rent,
storage, utilities, or other sums, and Borrower shall not resist or interfere
with such action, (vii) at Borrower’s expense, require that all or any part of
the Collateral be assembled and made available to the Administrative Agent at
any place designated by the Administrative Agent, (viii) relinquish or abandon
any Collateral or securities pledged or any Lien thereon. Notwithstanding any
provision of any Loan Document, the Administrative Agent, in its sole
discretion, shall have the right, at any time that Borrower fails to do so, and
from time to time, without prior notice, to: (i) obtain insurance covering any
of the Collateral to the extent required hereunder; (ii) pay for the performance
of any of Obligations; (iii) discharge taxes or Liens on any of the Collateral
that are in violation of any Loan Document unless Borrower is in good faith with
due diligence by appropriate proceedings contesting those items; and (iv) pay
for the maintenance and preservation of the Collateral. Such expenses and
advances shall be added to the Obligations until reimbursed to the
Administrative Agent or the Lenders, as applicable, and shall be secured by the
Collateral, and such payments by the Administrative Agent shall not be construed
as a waiver by the Lenders of any Event of Default or any other rights or
remedies of Lenders.
Borrower hereby grants to Lenders, after the occurrence and during the
continuance of an Event of Default, an irrevocable, nonexclusive license
(exercisable without payment of royalty or other

42



--------------------------------------------------------------------------------



 



compensation to Borrower) to use, assign, license or sublicense any Intellectual
Property now owned or hereafter acquired by Borrower, and wherever the same may
be located, including in such license reasonable access as to all media in which
any of the licensed items may be recorded or stored and to all computer programs
and used for the compilation or printout thereof, in each case in connection
with the exercise of the Administrative Agent’s or the Lenders’ remedies
hereunder and under the other Loan Documents.
The Administrative Agent is hereby irrevocably made, constituted and appointed
the true and lawful attorney for Borrower with full power of substitution to do
the following from and after the occurrence and during the continuance of an
Event of Default: (i) endorse the name of any such Person upon any and all
checks, drafts, money orders, and other instruments for the payment of money
that are payable to such Person and constitute collections on its accounts;
(ii) execute in the name of such Person any financing statements, schedules,
assignments, instruments, documents, and statements that it is obligated to give
the Administrative Agent or the Lenders under any of the Loan Documents; and
(iii) do such other and further acts and deeds in the name of such Person that
the Administrative Agent or the Lenders may deem necessary or desirable to
enforce any account or other Collateral or to perfect the Administrative Agent’s
security interest or lien in any Collateral or after the occurrence of an Event
of Default which is continuing, enforce an account or other Collateral. In
addition, if any such Person breaches its obligation hereunder to direct
payments of accounts or the proceeds of any other Collateral to the appropriate
Borrower’s account, the Administrative Agent on behalf of the Lenders, as the
irrevocably appointed true and lawful attorney for such Person pursuant to this
paragraph, may, by the signature or other act of any of the Administrative
Agent’s officers or authorized signatories direct any private payor to pay
proceeds of accounts or any other Collateral to the appropriate Borrower’s
account.
In addition to the acceleration provisions set forth above, upon the occurrence
and continuation of an Event of Default, Borrower shall take any action that the
Administrative Agent may request in order to enable the Administrative Agent to
obtain and enjoy the full rights and benefits granted to the Administrative
Agent or the Lenders hereunder. Without limiting the generality of the
foregoing, upon the occurrence and continuation of any Event of Default, at the
request of the Administrative Agent and at Borrower’s sole cost and expense,
Borrower shall execute all documents and take all other actions requested by the
Administrative Agent to enable it, its designee, any receiver, trustee or
similar official or any purchaser of all or any part of the Collateral to obtain
from any Person any required authority necessary to operate the business of
Borrower.
ARTICLE VIII
The Administrative Agent
          Each of the Lenders hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf, including execution of the other Loan Documents, and to exercise
such powers as are delegated to the Administrative Agent by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

43



--------------------------------------------------------------------------------



 



          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank or other entity
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be an entity with
an office in New York, New York, or an Affiliate of any such entity. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights,

44



--------------------------------------------------------------------------------



 



powers, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
          The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

     
(i) if to the Borrower:
  Tempus Acquisition, LLC
 
  10615 Park Run Drive
 
  Las Vegas, NV 89144
 
  Attn: General Counsel
 
  Telephone: (702) 823-7550
 
  Telecopy: (702) 765-8615
 
   
with a copy to:
  Katten Muchin Rosenman LLP
 
  525 West Monroe Street, Suite 1900
 
  Chicago, IL 60661
 
  Attn: Ann Marie Sink (337444/12)
 
  Telephone: (312) 902-5233
 
  Telecopy: (312) 577-8907
 
   
(ii) if to the Administrative Agent:
  Guggenheim Corporate Funding, LLC
 
  135 East 57th Street
 
  New York, New York 10022
 
  Attention: Kaitlin Trinh
 
  Telephone: 212-651-0840
 
  E-mail:
 
  Kaitlin.Trinh@guggenheimpartners.com

45



--------------------------------------------------------------------------------



 



     (iii) if to any Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire provided to the Administrative Agent.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
(other than any reduction of the amount of, or any extension of the payment date
for, the mandatory prepayments required under Section 2.07(b), in each case
which shall only require the approval of the Required Lenders), or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.12(b) or (d) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, or (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no

46



--------------------------------------------------------------------------------



 



such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent without the prior written consent of the Administrative
Agent.
          (c) Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (x) to add one
or more credit facilities to this Agreement and to permit extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Revolving Loans, the Term Loans and the accrued interest
and fees in respect thereof and (y) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Lenders.
          (d) Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated); including, without limitation, the fees
and expenses charged by the rating agencies, (ii) if the Administrative Agent
elects to have the credit facilities provided for herein rated, all
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
in connection with obtaining and maintaining such rating, including the fees and
charges of the rating agencies, and (iii) all out-of-pocket expenses incurred by
the Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
          (b) The Borrower shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of any Loan Document or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful

47



--------------------------------------------------------------------------------



 



misconduct of such Indemnitee. This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.
          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          (b) Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of the
Administrative Agent and the Borrower (provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof); provided, further, that no consent of the
Borrower shall be required for an assignment to a Lender, an Approved Fund, any
other Affiliate of a Lender or, if an Event of Default has occurred and is
continuing, any other assignee.
          (c) Subject to acceptance and recording thereof pursuant to this
Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.10,
2.11 and 9.03). Any assignment or transfer by a

48



--------------------------------------------------------------------------------



 



Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (f) of this Section.
          (d) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent demonstrable
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
          (e) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to this Agreement, the Administrative Agent shall have no obligation to
accept such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
          (f) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged; (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations; and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement. Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Loan Document) other than the Borrower except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent demonstrable error, and such Lender shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a

49



--------------------------------------------------------------------------------



 



security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.10, 2.11 and 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.
          SECTION 9.07. Severability. Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all of the
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

50



--------------------------------------------------------------------------------



 



          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.
          (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan

51



--------------------------------------------------------------------------------



 



Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii)any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          SECTION 9.13. Intentionally Omitted.
          SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
          SECTION 9.15. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
          SECTION 9.16. No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) no Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated

52



--------------------------------------------------------------------------------



 



hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and no Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against each of the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
[Signature Pages Follow]

53



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            TEMPUS ACQUISITION, LLC, as the Borrower
      By:   /s/ Yanna Huang         Name:   Yanna Huang        Title:  
Treasurer     

Signature Page to
Credit Agreement
(Tempus Acquisition, LLC)

 



--------------------------------------------------------------------------------



 



            GUGGENHEIM CORPORATE FUNDING,
LLC, as Administrative Agent
      By:   /s/ William Hagner         Name:   William Hagner        Title:  
Senior Managing Director     

Signature Page to
Credit Agreement
(Tempus Acquisition, LLC)

 



--------------------------------------------------------------------------------



 



                  MIDLAND NATIONAL LIFE INSURANCE         COMPANY, as a Lender  
 
 
                By: Guggenheim Partners Asset Management,         LLC, as agent
   
 
           
 
  By:   /s/ Michael Damaso
 
   
 
      Name: Michael Damaso
Title: Senior Managing Director    

Signature Page to
Credit Agreement
(Tempus Acquisition, LLC)

 



--------------------------------------------------------------------------------



 



                  NORTH AMERICAN COMPANY FOR LIFE         AND HEALTH INSURANCE,
as a Lender    
 
                By: Guggenheim Partners Asset Management,         LLC, as agent
   
 
           
 
  By:   /s/ Michael Damaso
 
        Name: Michael Damaso         Title: Senior Managing Director    

Signature Page to
Credit Agreement
(Tempus Acquisition, LLC)

 



--------------------------------------------------------------------------------



 



                  GUGGENHEIM LIFE AND ANNUITY         COMPANY, as a Lender    
 
                By: Guggenheim Partners Asset Management,         LLC, as agent
   
 
           
 
  By:   /s/ Michael Damaso
 
        Name: Michael Damaso         Title: Senior Managing Director    

Signature Page to
Credit Agreement
(Tempus Acquisition, LLC)

 



--------------------------------------------------------------------------------



 



                  SECURITY BENEFIT LIFE INSURANCE         COMPANY, as a Lender  
 
 
                By: Guggenheim Partners Asset Management,         LLC, as agent
   
 
           
 
  By:   /s/ Michael Damaso
 
        Name: Michael Damaso         Title: Senior Managing Director    

Signature Page to
Credit Agreement
(Tempus Acquisition, LLC)

 



--------------------------------------------------------------------------------



 



                  WAKE FOREST UNIVERSITY, as a Lender    
 
                By: Guggenheim Partners Asset Management,         LLC, as agent
   
 
           
 
  By:   /s/ Michael Damaso
 
        Name: Michael Damaso         Title: Senior Managing Director    

Signature Page to
Credit Agreement
(Tempus Acquisition, LLC)

 



--------------------------------------------------------------------------------



 



                  ORPHEUS HOLDINGS LLC, as a Lender    
 
                By: Guggenheim Partners Asset Management,         LLC, as agent
   
 
           
 
  By:   /s/ Michael Damaso
 
        Name: Michael Damaso         Title: Senior Managing Director    

Signature Page to
Credit Agreement
(Tempus Acquisition, LLC)

 



--------------------------------------------------------------------------------



 



                  NZC GUGGENHEIM FUND LLC, as a Lender    
 
                By: Guggenheim Partners Asset Management,         LLC, as agent
   
 
           
 
  By:   /s/ Michael Damaso
 
        Name: Michael Damaso         Title: Senior Managing Director    

Signature Page to
Credit Agreement
(Tempus Acquisition, LLC)

 



--------------------------------------------------------------------------------



 



                  SILVER ROCK FINANCIAL LLC, as a Lender    
 
           
 
  By:   /s/ Ralph Finerman
 
        Name: Ralph Finerman         Title: Manager    

Signature Page to
Credit Agreement
(Tempus Acquisition, LLC)

 



--------------------------------------------------------------------------------



 



                  BDIF LLC, as a Lender    
 
           
 
  By:   /s/ Ralph Finerman
 
        Name: Ralph Finerman         Title: Manager    

Signature Page to
Credit Agreement
(Tempus Acquisition, LLC)

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
LENDERS; COMMITMENTS

                                      TRANCHE A   TRANCHE B     REVOLVING   TERM
LOAN   TERM LOAN LENDER   COMMITMENT   COMMITMENT   COMMITMENT
Midland National Life Insurance Company
  $ 2,200,000     $ 917,553.10     $ 3,466,008.55  
North American Company for Life and Health Insurance
  $ 1,100,000     $ 573,470.69     $ 2,166,255.34  
Guggenheim Life and Annuity Company
  $ 1,100,000     $ 286,735.34     $ 1,083,127.67  
Security Benefit Life Insurance Company
  $ 1,100,000     $ 286,735.34     $ 1,083,127.67  
Wake Forest University
  $ 0     $ 28,673.53     $ 108,312.77  
Orpheus Holdings LLC
  $ 0     $ 2,093,168.00     $ 7,906,832.00  
NZC Guggenheim Fund LLC
  $ 0     $ 2,093,168.00     $ 7,906,832.00  
Silver Rock Financial LLC
  $ 0     $ 586,104.96     $ 2,213,980.63  
BDIF LLC
  $ 0     $ 586,104.96     $ 2,213,980.63    
AGGREGATE COMMITMENTS
  $ 5,500,000.00     $ 7,451,713.91     $ 28,148,457.26  

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.13
SUBSIDIARIES; EQUITY INTERESTS
[Please see attached]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.13
Borrower’s Subsidiaries
(FLOW CHART) [c65724c65724a7.gif]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.14
DIVIDEND RESTRICTIONS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.01
LIENS
1. Liens related to the RFA Facility.
2. Liens related to the Textron Facility.
3. Liens related to that certain loan by Tempus Acquisition, LLC and Mystic
Dunes, LLC, dated as of even date herewith.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.02
DISPOSITIONS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.04
INVESTMENTS
None.

 



--------------------------------------------------------------------------------



 



Schedule 6.09
Restrictive Agreements
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

     
1. Assignor:
                                                              
 
   
2. Assignee:
                                                              
 
   
3. Borrower(s):
                                                              
 
   
4. Administrative Agent:
  Guggenheim Corporate Funding, LLC, as the administrative agent under the
Credit Agreement
 
   
5. Credit Agreement:
  The Credit Agreement dated as of June 30, 2011 among Tempus Acquisition, LLC,
the Lenders parties thereto, Guggenheim Corporate Funding, LLC, as
Administrative Agent, and the other agents parties thereto

 



--------------------------------------------------------------------------------



 



     
6. Assigned Interest:
   

                              Aggregate Amount of     Amount of     Percentage
Assigned       Commitment/Loans for all     Commitment/     of   Facility
Assigned 1   Lenders     Loans Assigned     Commitment/Loans2  
 
  $       $         %  
 
  $       $         %  
 
  $       $         %  

Effective Date:                    , 20       [ TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

           

assignor

[name of assignor]
      By:           Title:                ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:              

 

1   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Tranche A Term Loan Commitment”, “Tranche B Term Loan Commitment”,
etc.).   2   Set forth, so at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 



--------------------------------------------------------------------------------



 



[Consented to and Accepted:
GUGGENHEIM CORPORATE FUNDING, as
Administrative Agent

         
By:
       
 
 
 
Name:    
 
  Title:    
 
        [Consented to:    
 
        TEMPUS ACQUISITION, LLC    
 
       
By:
       
 
 
 
Name:    
 
  Title: ]1    

 

1   To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iv) it [is][is not] an Affiliate of the
Borrower; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee and (vi) it does not bear a relationship to the
Borrower described in Section 108(e)(4) of the Code; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption

 



--------------------------------------------------------------------------------



 



by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF REVOLVING LOAN NOTE
REVOLVING LOAN NOTE
[DATE]          
          FOR VALUE RECEIVED, the undersigned, TEMPUS ACQUISITION, LLC, a
Delaware limited liability company (the “Borrower”), HEREBY UNCONDITIONALLY
PROMISES TO PAY to the order of [LENDER NAME] (the “Lender”) the aggregate
unpaid principal amount of all Revolving Loans made by the Lender to the
Borrower pursuant to the “Credit Agreement” (as defined below) on the Maturity
Date or on such earlier date as may be required by the terms of the Credit
Agreement. Capitalized terms used herein and not otherwise defined herein are as
defined in the Credit Agreement.
          The undersigned Borrower promises to pay interest on the unpaid
principal amount of each Revolving Loan made to it from the date of such
Revolving Loan until such principal amount is paid in full at a rate or rates
per annum determined in accordance with the terms of the Credit Agreement.
Interest hereunder is due and payable at such times and on such dates as set
forth in the Credit Agreement.
          At the time of each Revolving Loan, and upon each payment or
prepayment of principal of each Revolving Loan, the Lender shall make a notation
either on the schedule attached hereto and made a part hereof, or in such
Lender’s own books and records, in each case specifying the amount of such
Revolving Loan or the amount of principal paid or prepaid with respect to such
Revolving Loan, as applicable; provided that the failure of the Lender to make
any such recordation or notation shall not affect the Obligations of the
undersigned Borrower hereunder or under the Credit Agreement.
          This Note is one of the notes referred to in, and is entitled to the
benefits of, that certain Credit Agreement dated as of June 30, 2011 by and
among the Borrower, the financial institutions from time to time parties thereto
as Lenders and Guggenheim Corporate Funding, LLC, as Administrative Agent (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”). The Credit Agreement, among other things, (i)
provides for the making of Revolving Loans by the Lender to the undersigned
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding such Lender’s Revolving Commitment, the indebtedness of the
undersigned Borrower resulting from each such Revolving Loan to it being
evidenced by this Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments of the principal hereof prior to the maturity hereof upon the terms
and conditions therein specified.
          Demand, presentment, protest and notice of nonpayment and protest are
hereby waived by the Borrower. Whenever in this Note reference is made to the
Administrative Agent, the Lender or the Borrower, such reference shall be deemed
to include, as applicable, a reference to their respective successors and
assigns. The provisions of this Note shall be binding upon and shall inure to
the benefit of said successors and assigns. The Borrower’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.
     This Note shall be construed in accordance with and governed by the law of
the State of New York.

 



--------------------------------------------------------------------------------



 



                  TEMPUS ACQUISITION, LLC    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Signature Page to
Revolving Loan Note

 



--------------------------------------------------------------------------------



 



SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

                                                              Amount of        
                          Principal     Unpaid             Amount of            
Paid or     Principal     Notation   Date   Loan     Interest Rate     Prepaid  
  Balance     Made By  
 
                                       

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF [TRANCHE A][TRANCHE B] TERM LOAN NOTE
[TRANCHE A][TRANCHE B] TERM LOAN NOTE
[DATE]          
          FOR VALUE RECEIVED, the undersigned, TEMPUS ACQUISITION, LLC, a
Delaware limited liability company (the “Borrower”), HEREBY UNCONDITIONALLY
PROMISES TO PAY to the order of [LENDER NAME] (the “Lender”) the aggregate
unpaid principal amount of all [Tranche A][Tranche B] Term Loans made by the
Lender to the Borrower pursuant to the “Credit Agreement” (as defined below) on
[INSERT FIFTH OR SECOND ANNIVERSARY OF THE EFFECTIVE DATE]4 or on such earlier
date as may be required by the terms of the Credit Agreement. Capitalized terms
used herein and not otherwise defined herein are as defined in the Credit
Agreement.
          The undersigned Borrower promises to pay interest on the unpaid
principal amount of each [Tranche A][Tranche B] Term Loan made to it from the
date of such [Tranche A][Tranche B] Term Loan until such principal amount is
paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement. Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.
          At the time of each [Tranche A][Tranche B] Term Loan, and upon each
payment or prepayment of principal of each [Tranche A][Tranche B] Term Loan, the
Lender shall make a notation either on the schedule attached hereto and made a
part hereof, or in such Lender’s own books and records, in each case specifying
the amount of such [Tranche A][Tranche B] Term Loan or the amount of principal
paid or prepaid with respect to such [Tranche A][Tranche B] Term Loan, as
applicable; provided that the failure of the Lender to make any such recordation
or notation shall not affect the Obligations of the undersigned Borrower
hereunder or under the Credit Agreement.
          This Note is one of the notes referred to in, and is entitled to the
benefits of, that certain Credit Agreement dated as of June 30, 2011 by and
among the Borrower, the financial institutions from time to time parties thereto
as Lenders and Guggenheim Corporate Funding, LLC, as Administrative Agent (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”). The Credit Agreement, among other things, (i)
provides for the making of [Tranche A][Tranche B] Term Loans by the Lender to
the undersigned Borrower from time to time in an aggregate amount not to exceed
at any time outstanding such Lender’s [Tranche A][Tranche B] Term Loan
Commitment, the indebtedness of the undersigned Borrower resulting from each
such [Tranche A][Tranche B] Term Loan to it being evidenced by this Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.
          Demand, presentment, protest and notice of nonpayment and protest are
hereby waived by the Borrower. Whenever in this Note reference is made to the
Administrative Agent, the Lender or the
 

4   For Tranche A Term Loans enter the fifth anniversary of the Effective Date
and for Tranche B Term Loans enter the fourth anniversary of the Effective Date.

 



--------------------------------------------------------------------------------



 



Borrower, such reference shall be deemed to include, as applicable, a reference
to their respective successors and assigns. The provisions of this Note shall be
binding upon and shall inure to the benefit of said successors and assigns. The
Borrower’s successors and assigns shall include, without limitation, a receiver,
trustee or debtor in possession of or for the Borrower.
     This Note shall be construed in accordance with and governed by the law of
the State of New York.

                  TEMPUS ACQUISITION, LLC    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Signature Page to
[Tranche A][Tranche B] Term Loan Note

 



--------------------------------------------------------------------------------



 



SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

                                                              Amount of        
                          Principal     Unpaid             Amount of            
Paid or     Principal     Notation   Date   Loan     Interest Rate     Prepaid  
  Balance     Made By  
 
                                       

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF U.S. TAX CERTIFICATE
     (For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
     Reference is hereby made to the Credit Agreement dated as of June 30, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Tempus Acquisition, LLC (the “Borrower”), the Lenders party
thereto and Guggenheim Corporate Funding, LLC, as administrative agent (in such
capacity, the “Administrative Agent”).
     Pursuant to the provisions of Section 2.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
     The undersigned has furnished the Administrative Agent and the Borrower
with a certificate of its non-U.S. person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

          [NAME OF LENDER]    
 
       
By:
       
Name:
 
 
   
Title:
       

Date:                     , 20[__]

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
FORM OF U.S. TAX CERTIFICATE
     (For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
     Reference is hereby made to the Credit Agreement dated as of June 30, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Tempus Acquisition, LLC (the “Borrower”), the Lenders party
thereto and Guggenheim Corporate Funding, LLC, as administrative agent (in such
capacity, the “Administrative Agent”).
     Pursuant to the provisions of Section 2.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
     The undersigned has furnished the Administrative Agent and the Borrower
with IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

          [NAME OF LENDER]    
 
       
By:
       
Name:
 
 
   
Title:
       

Date:                     , 20[__]

 



--------------------------------------------------------------------------------



 



EXHIBIT C-3
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
     Reference is hereby made to the Credit Agreement dated as of June 30, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Tempus Acquisition, LLC (the “Borrower”), the Lenders party
thereto and Guggenheim Corporate Funding, LLC, as administrative agent (in such
capacity, the “Administrative Agent”).
     Pursuant to the provisions of Section 2.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
     The undersigned has furnished its participating Lender with a certificate
of its non- U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

          [NAME OF LENDER]    
 
       
By:
       
Name:
 
 
   
Title:
       

Date:                                                  , 20[__]

 



--------------------------------------------------------------------------------



 



EXHIBIT C-4
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
     Reference is hereby made to the Credit Agreement dated as of June 30, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Tempus Acquisition, LLC (the “Borrower”), the Lenders party
thereto and Guggenheim Corporate Funding, LLC, as administrative agent (in such
capacity, the “Administrative Agent”).
     Pursuant to the provisions of Section 2.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
     The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

          [NAME OF PARTICIPANT]    
 
       
By:
       
Name:
 
 
   
Title:
       

Date:                                                  , 20[__]

 



--------------------------------------------------------------------------------



 



EXHIBIT D
LIST OF CLOSING DOCUMENTS
TEMPUS ACQUISITION, LLC
CREDIT FACILITIES
June 30, 2011
LIST OF CLOSING DOCUMENTS1
A. LOAN DOCUMENTS

1.   Credit Agreement (the “Credit Agreement”) by and among Tempus Acquisition,
LLC, a Delaware limited liability company (the “Borrower”), the institutions
from time to time parties thereto as Lenders (the “Lenders”) and Guggenheim
Corporate Funding, LLC, in its capacity as Administrative Agent for itself and
the other Lenders (the “Administrative Agent”), evidencing a revolving credit
facility to the Borrower from the Lenders in an initial aggregate principal
amount of $5,500,000 and term loan facilities to the Borrower from the Lenders
in an initial aggregate principal amount of $36,500,000.

SCHEDULES

         
Schedule 2.01
  -   Commitments
Schedule 3.14
  -   Dividend Restrictions
Schedule 6.01
  -   Liens
Schedule 6.02
  -   Dispositions
Schedule 6.03
  -   Investments
Schedule 6.08
  -   Restriction Agreements

EXHIBITS

         
Exhibit A
  -   Form of Assignment and Assumption
Exhibit B-1
  -   Form of Revolving Loan Note
Exhibit B-2
  -   Form of Term Loan Note
Exhibit C-1
  -   Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not Partnerships)
Exhibit C-2
  -   Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Partnerships)

 

1   Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.

 



--------------------------------------------------------------------------------



 



         
Exhibit C-3
  -   Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)
Exhibit C-4
  -   Form of U.S. Tax Certificate (Non-U.S. Participants That Are Partnerships)
Exhibit D
  -   List of Closing Documents
Exhibit E
  -   Material Contracts

2.   Notes executed by the Borrower in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.06(e) of the Credit Agreement.

B. CORPORATE DOCUMENTS

3.   Certificate of the Secretary or an Assistant Secretary of the Borrower in
his or her capacity as such officer certifying (i) that there have been no
changes in the Certificate of Incorporation or other charter document of the
Borrower, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the Commonwealth of
Pennsylvania, since the date of the certification thereof by such governmental
entity, (ii) the By-Laws, as attached thereto, of the Borrower as in effect on
the date of such certification, (iii) resolutions of the Board of Directors of
the Borrower authorizing the execution, delivery and performance of each Loan
Document, and (iv) the names and true signatures of the incumbent officers of
the Borrower authorized to sign the Loan Documents and authorized to request a
Borrowing under the Credit Agreement.   4.   Certificate of good standing for
the Borrower from the Secretary of State of the State of Delaware.

C. OPINION

5.   Opinion of Katten Muchin Rosenman LLP, counsel for the Borrower.

D. CLOSING CERTIFICATES AND MISCELLANEOUS

6.   A Certificate signed by the President, a Vice President or a Financial
Officer of the Borrower in his or her capacity as such officer certifying the
following: (i) all of the representations and warranties of the Borrower set
forth in the Credit Agreement are true and correct and (ii) no Default or Event
of Default has occurred and is then continuing.   7.   True and correct executed
copies (which may be in .pdf format) of (i) Payoff documentation providing
evidence satisfactory to the Administrative Agent that the Borrower’s current
credit facility has been terminated and cancelled (along with all of the
agreements, documents and instruments delivered in connection therewith) and all

 



--------------------------------------------------------------------------------



 



Indebtedness owing thereunder has been repaid or is being repaid with the
proceeds of indebtedness under the Agreement and any and all liens thereunder
have been or are simultaneously being terminated and (ii) the acquisition
documentation (including the Plan of Reorganization, Disclosure Schedule and all
exhibits, schedules, appendices and attachments thereto, each, in form and
substance satisfactory to the Administrative Agent.

 



--------------------------------------------------------------------------------



 



Exhibit E
Material Contracts
     1. Master Deed for Dunes Village Property Regime creating the condominium
estate, recorded on Oct. 16, 2007 in Deed Book 3284 at page 2688, as amended by
Second Amendment recorded June 23, 2008 in Deed Book 3344 at page 2790, records
of Horry County.
     2. Declaration of Fractional Vacation Ownership Plan for Dunes Village
Resort, recorded January 15, 2009, in the Office of the Register of Deeds for
Horry County in Deed Book 3382, at Page 1465, re-recorded on January 21, 2009,
and First Amendment recorded in Deed Book 3435 at page 17.
     3. Bylaws of Dunes Village Vacation Owners Association, Inc. adopted
October 8, 2009.
     4. Fractional Management Contract between Dunes Village Vacation Owners
Association, Inc. and Tempus Resort Management, Ltd., dated January 16, 2009.
     5. Management Subcontract between Tempus Resorts Management Ltd. and Pan
American Vacations Management, LLC, dated June 20, 2008.
     6. Limited License Agreement between Backstage Myrtle Beach, LLC and Pan
American Vacations Management, LLC, dated June 20, 2008.
     7. Declaration of Condominium of The Palms Country Club and Resort, a
Condominium, recorded in Official Records Book 1545, Page 2911, as amended in
Official Records Book 1545, Page 2979, Official Records Book 1642, Page 45,
Official Records Book 1642, Page 55, Official Records Book 1677, Page 1904,
Official Records Book 1677, Page 1915, Official Records Book 1691, Page 1900,
Official Records Book 1696, Page 1977, Official Records Book 1698, Page 346,
Official Records Book 1814, Page 1666, Official Records Book 1814, Page 1677,
Official Records Book 1889, Page 963, Official Records Book 1889, Page 982,
Official Records Book 2009, Page 1787, Official Records Book 2012, Page 2947,
Official Records Book 2059, Page 2191, Official Records Book 2072, Page 1711,
Official Records Book 2254, Page 2557, Official Records Book 2254, Page 2569,
Official Records Book 2294, Page 2887, Official Records Book 2362, Page 2032,
Official Records Book 2523, Page 979, Official Records Book 2837, Page 2350,
Official Records Book 2837, Page 2498, Official Records Book 3632, Page 1643 and
Official Records Book 3911, Page 256.
     8. Master Declaration of Covenants, Conditions and Restrictions recorded in
Official Records Book 1447, Page 2515 which was re-recorded in Official Records
Book 1477, Page 1958, as affected by Assignment of Declarant’s Rights Under
Master Declaration of Covenants, Conditions and Restrictions recorded in
Official Records Book 1521, Page 1067 and supplemented in Official Records Book
1980, Page 2569.

2



--------------------------------------------------------------------------------



 



Material Vendor Contracts

9.   Alliance Quality Service, Inc. — cleaning services at resort   10.   AON
Risk Services Inc. — Insurance   11.   Cigna — Health and dental insurance   12.
  Dade Paper Company — Paper and cleaning supplies   13.   Interactive
Intelligence Inc. — Phone system maintenance   14.   International Golf
Maintenance Inc. — Golf course maintenance   15.   John Hancock USA —
401(k) contributions   16.   Patsy Heffner, Tax Collector — Taxes   17.  
Progress Energy Florida Inc. — Utilities   18.   Rosen Vista, Inc. — Marketing
location rent   19.   Sand Lake West Business Park Inc — Carrier and SLW rents  
20.   Sea World of Florida, Inc. — Attraction tickets   21.   Toho Water
Authority — Reclaimed water   22.   Universal Orlando — Attraction tickets   23.
  Universal Orlando Resort — Marketing location rent   24.   Walt Disney
Attractions Inc. — Attraction tickets

3



--------------------------------------------------------------------------------



 



EXHIBIT F
STATEMENT OF CASH FLOWS
[Deliberately Omitted — On file with Administrative Agent]

 